 



Exhibit 10.1
FINAL
AMENDED AND RESTATED
OPERATING AGREEMENT
PZENA INVESTMENT MANAGEMENT, LLC
(A Delaware Limited Liability Company)
Organized as of
November 27, 1995
Restated as of
January 3, 1996
Amended and Restated as of
January 3, 2005
Further Amended and Restated as of
January 3, 2006
Further Amended and Restated as of
December 31, 2006,
as amended as of March 31, 2007
Further Amended and Restated as of
October 30, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE I GENERAL PROVISIONS     1          
 
          1.01.    
Formation, Continuation and Name
    1          
 
          1.02.    
Principal Place of Business; Registered Office
    2          
 
          1.03.    
Purposes and Powers
    2          
 
          1.04.    
Organization
    3          
 
          1.05.    
Classes and Sub-Classes of Members
    3          
 
          1.06.    
Classes of Units
    3          
 
          1.07.    
Register of Members
    4          
 
          1.08.    
Certain Definitions
    4          
 
          1.09.    
Construction
    11          
 
        ARTICLE II CAPITALIZATION     11          
 
          2.01.    
Contributions
    11          
 
          2.02.    
Additional Capital Contributions
    12          
 
          2.03.    
Members and the Executive Committee Not Liable
    12          
 
          2.04.    
Capital Accounts
    12          
 
        ARTICLE III INCOME AND LOSSES; ALLOCATION; DISTRIBUTIONS     13        
 
 
          3.01.    
Allocation of Company Income and Loss
    13          
 
          3.02.    
Tax Allocations
    14          
 
          3.03.    
Distributions
    15          
 
          3.04.    
Tax Distributions
    15          
 
          3.05.    
Restrictions on Distributions
    15          
 
          3.06.    
Withholding
    15          
 
          3.07.    
Indemnification and Reimbursement for Payments on Behalf of a Member
    15          
 
        ARTICLE IV COSTS AND EXPENSES     16          
 
          4.01.    
Operating Costs
    16          
 
        ARTICLE V MEMBERS     16          
 
          5.01.    
Liability of Members
    16          
 
          5.02.    
Management of Business
    16          
 
          5.03.    
Withdrawal
    17  

i 



--------------------------------------------------------------------------------



 



                              Page   5.04.    
Substitute Member
    17          
 
          5.05.    
Power of Attorney
    18          
 
          5.06.    
Voting
    18          
 
          5.07.    
Non-Solicitation/Non Compete
    19          
 
          5.08.    
Confidentiality; Work for Hire
    21          
 
          5.09.    
New Class B Members and Issuance of Class B Units
    23          
 
          5.10.    
Investment Representations of Members
    23          
 
          5.11.    
Relationship With the Managing Member
    24          
 
        ARTICLE VI TRANSFER OF UNITS     27          
 
          6.01.    
Transfer of Units
    27          
 
          6.02.    
Vesting and Forfeiture of Units
    28          
 
          6.03.    
Drag Along Rights
    30          
 
        ARTICLE VII MANAGING MEMBER; EXECUTIVE COMMITTEE; OFFICERS     31      
   
 
          7.01.    
Powers of the Managing Member
    31          
 
          7.02.    
Executive Committee
    32          
 
          7.03.    
Administrative Officers
    32          
 
          7.04.    
Binding Company
    33          
 
          7.05.    
Reliance by Third Parties
    33          
 
          7.06.    
Duties of Managing Member, the Executive Committee and Employee Members
    33          
 
          7.07.    
Liability of Managing Member and the Executive Committee
    34          
 
          7.08.    
Indemnification, Reliance and Fiduciary Duty
    34          
 
        ARTICLE VIII DISSOLUTION, LIQUIDATION AND TERMINATION OF THE COMPANY    
36          
 
          8.01.    
Dissolution
    36          
 
          8.02.    
Liquidation
    36          
 
        ARTICLE IX RESERVES UPON DISSOLUTION     37          
 
          9.01.    
Reserves
    37          
 
          9.02.    
Distribution of Reserves
    37          
 
        ARTICLE X ACCOUNTING     37          
 
          10.01.    
Accounts of the Company
    37          
 
          10.02.    
Annual Reports to Members
    38          
 
          10.03.    
Tax Returns and Tax Elections
    38  

ii 



--------------------------------------------------------------------------------



 



                              Page   10.04.    
No Further Rights to Books and Records
    39          
 
        ARTICLE XI MISCELLANEOUS     39          
 
          11.01.    
Amendments
    39          
 
          11.02.    
Severability
    40          
 
          11.03.    
Notices
    40          
 
          11.04.    
No Waiver
    41          
 
          11.05.    
Copy on File
    41          
 
          11.06.    
Governing Law
    41          
 
          11.07.    
Binding Effect
    41          
 
          11.08.    
Entire Agreement
    41          
 
          11.09.    
Other Activities
    41          
 
          11.10.    
Further Assurances
    41          
 
          11.11.    
Counterparts
    41          
 
          11.12.    
Table of Contents and Captions Not Part of Agreement
    42          
 
          11.13.    
Waiver of Right to Partition
    42          
 
        ARTICLE I GENERAL PROVISIONS     2          
 
          1.01.    
General.
    2          
 
          1.02.    
Certain Definitions.
    2          
 
        ARTICLE II EXCHANGE     3          
 
          2.01.    
Exchange Dates; Exchange Notices
    3  

iii 



--------------------------------------------------------------------------------



 



                      Page
2.02
  Permissible Exchanges by Class B Members        
 
           
2.03.
  Exchange Request.     6  
 
           
2.04.
  Closing Date     6  
 
           
2.05.
  Closing Conditions     7  
 
           
2.06.
  Closing Deliveries.     8  
 
           
2.07.
  Expenses.     8  
 
           
2.08.
  Termination of Class B Membership; Cancellation of Class B Units; Issuance of
Class A Units.     8  
 
           
2.09.
  Tax Treatment.     8  

iv 



--------------------------------------------------------------------------------



 



                  Page    
2.10. Amendments.
  9    
 
       
ANNEX A Instrument of Transfer
  1    
 
   

Exhibit A – 2006 Plan
Exhibit B – Exchange Rights of Class B Members
Exhibit C – Registration Rights Agreement

v 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED OPERATING AGREEMENT
OF
PZENA INVESTMENT MANAGEMENT, LLC
          This Amended and Restated Operating Agreement made as of November 27,
1995, restated as of January 3, 1996, further amended and restated as of
January 3, 2005, further amended and restated as of January 3, 2006, further
amended and restated as of December 31, 2006, further amended as of March 31,
2007, and further amended and restated as of October 30, 2007 by and among Pzena
Investment Management, Inc., a Delaware corporation (“Pzena Inc.”), and each
other person that executes and delivers a counterpart of this Agreement and is
included in the Register of Members. Capitalized terms used herein without
definition have the meanings set forth in Section 1.08.
          WHEREAS, Pzena Investment Management, LLC was formed on November 27,
1995 pursuant to and in accordance with the Delaware Limited Liability Company
Act (6 Del. C. § 18-101, et seq.) (the “Act”);
          WHEREAS, the obligations of the Members are governed pursuant to a
certain Amended and Restated Operating Agreement of Pzena Investment Management,
LLC, dated as of December 31, 2006, as amended as of March 31, 2007 (as so
amended, the “2006 Operating Agreement”);
          WHEREAS, the Members desire to amend and restate the 2006 Operating
Agreement on the terms herein provided; and
          WHEREAS, the Members desire to participate in the Company for the
purposes described herein.
          NOW, THEREFORE, in consideration of the agreements and covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby amend
and restate the 2006 Operating Agreement in its entirety on the foregoing and
following terms and conditions:
ARTICLE I
GENERAL PROVISIONS
     1.01. Formation, Continuation and Name. The Company has been formed under
the laws of the State of Delaware. The Managing Member and the other Members
hereby agree to continue the Company under and pursuant to the terms of the Act
and agree further that the rights, duties and obligations of the Members shall
be as provided in the Act except as otherwise provided in this Agreement. The
name of the Company shall be Pzena Investment Management, LLC, provided that the
Managing Member shall have the right to change the name of the Company, upon
written notice to each of the Members.

 



--------------------------------------------------------------------------------



 



     1.02. Principal Place of Business; Registered Office. The principal office
of the Company shall be maintained at 120 West 45th Street, 20th Floor, New
York, New York, 10036, or at such other location as the Managing Member may
designate from time to time. The registered office of the Company shall be 1209
Orange Street, Wilmington, County of New Castle, Delaware 19801. The name of the
registered agent at that address is The Corporation Trust Company.
     1.03. Purposes and Powers. The purpose of the Company shall be to manage
investment portfolios for, and provide investment advice to, investors of all
kinds, including individuals, endowments, trusts and estates, charitable
foundations, partnerships, corporations, mutual funds, investment funds and
other investment companies, and tax-exempt funds such as pension and
profit-sharing plans, to engage in any and all businesses and activities similar
to, related to or which will enhance any of the foregoing and to engage in any
other lawful act or activity for which limited liability companies may be formed
under the Act. In furtherance of the aforesaid purposes, the Company shall have
authority to do all things necessary or convenient for the accomplishment
thereof, alone or with others, as principal or agent, including, without
limiting the foregoing, the following:
          (a) invest in and trade, for and on behalf of itself or its advisory
clients, equity or debt securities, or options, convertible securities,
interest-bearing or interest rate sensitive marketable securities (including
those issued or guaranteed by any Governmental or Regulatory Authority of the
United States or instrumentalities of any Governmental or Regulatory Authority
of the United States), derivative securities of all kinds, currency and
commodities contracts, options, futures and forward contracts with respect to
any of the foregoing, and any other instruments which are traded in normal
channels of trading for securities and commodities (all of the foregoing
sometimes referred to herein as “Securities”), and to vote such Securities,
solicit the voting of such Securities and to otherwise engage with respect to
such Securities in transactions in connection with mergers, consolidations,
acquisitions, transfers of assets, tender offers, exchange offers,
recapitalizations, liquidations, or other similar transactions;
          (b) to hold all or any part of the assets, property or funds of the
Company in cash or cash equivalents;
          (c) to borrow or obtain credit from time to time, including for the
purpose of financing transactions in Securities, to secure the payment of any
such indebtedness or credit by mortgage, pledge, conveyance or assignment in
trust, of the whole or any part of the assets or property of the Company,
whether at the time owned or thereafter acquired, to enter into repurchase
agreements and to buy, sell, pledge or otherwise dispose of any evidence of such
indebtedness or obligation;
          (d) to lend any of its assets, property or funds, including any
Securities, either with or without security;

2



--------------------------------------------------------------------------------



 



          (e) to select brokers and dealers for its clients and to open,
maintain and close accounts with such brokers, including margin accounts;
          (f) to open, maintain and close bank accounts and draw checks and
other orders for the payment of money;
          (g) to engage accountants, solicitors, custodians, attorneys and any
and all other agents, employees or assistants, both professional and
nonprofessional, and to compensate them for such services;
          (h) to file statements and forms under the Advisers Act and other
applicable regulatory Laws;
          (i) to sue, prosecute, settle or compromise all claims against third
parties, to compromise, settle or accept judgment in respect of claims against
the Company and to execute all documents and make all representations,
admissions and waivers in connection therewith; and
          (j) to enter into, make and perform all other contracts,
indemnifications, guarantees, agreements and undertakings of any kind as the
Managing Member may deem necessary, appropriate, advisable or incident to
carrying out the purpose of the Company.
     1.04. Organization. The Company was organized upon the filing of its
certificate of formation in the Office of the Secretary of State of Delaware on
November 27, 1995, and the Company shall continue until the occurrence of an act
or event specified in Section 8.01 hereof.
     1.05. Classes and Sub-Classes of Members. The Company shall have two
classes of Members: (a) the Managing Member and (b) the Class B Members. The
Class B Members shall be comprised of three sub-classes: (a) Employee Members;
(b) Permitted Transferees of Employee Members; and (c) Non-Employee Members. The
Employee Member sub-class shall be comprised of two groups: (a) Initial Managing
Principals and (b) Ordinary Employee Members. The Ordinary Employee Member group
shall be comprised of two sub-groups: (a) 1% Employee Members and (b) other
Ordinary Employee Members.
     1.06. Classes of Units. The Company shall have two classes of Units:
(a) Class A Units, which shall be held by the Managing Member and only by the
Managing Member; and (b) Class B Units, which shall be held by the Class B
Members and only by the Class B Members. The Class B Units may be vested or
unvested and, except as expressly provided herein, any reference to Class B
Units shall be a reference to vested and unvested Class B Units. Except as
provided in this Agreement, (i) vested and unvested Class B Units shall share
equally in rights to allocations and distributions by the Company; (ii) vested
Class B Units may be exchanged pursuant to Exhibit B and unvested Class B Units
may not be so exchanged; (iii) unvested Class

3



--------------------------------------------------------------------------------



 



B Units shall vest pursuant to the provisions of Section 6.02; and (iv) vested
and unvested Class B Units may be forfeited by a Class B Member under the
circumstances and in the number set forth in this Agreement.
     1.07. Register of Members. The Managing Member shall maintain and modify,
or cause to be maintained and modified, a register (the “Register of Members”)
that sets forth (a) the name and address of each Member; (b) the class and, if
applicable, sub-class of each Member; (c) with respect to a Permitted Transferee
of an Employee Member, the name of such Employee Member; (d) with respect to any
unvested Class B Units, the number and date of issuance of each tranche of Units
issued or awarded to such Member; (e) the vesting provisions, if any, applicable
to each such tranche (which vesting provisions may be specified by reference to
other documents held with the records of the Company); and (f) such other
information as the Managing Member may deem to be appropriate. In connection
with any modification, the Managing Member or an Administrative Officer
designated by the Managing Member shall duly execute a copy of the Register of
Members maintained in accordance with this Agreement. Absent manifest error, a
duly executed Register of Members shall be conclusive evidence as to the
information contained therein.
     1.08. Certain Definitions. For the purposes of this Agreement, the
following terms have the following meanings:
          “2006 Operating Agreement” has the meaning set forth in the recitals
hereto.
          “Accounting Period” shall mean, as the context may require: (a) the
period commencing on the date of this Agreement and ending on December 31 of the
same year; (b) any subsequent twelve (12) month period beginning on January 1
and ending on December 31 and (c) any portion of the period described in clauses
(a) or (b) for which the Company is required or elects to allocate items of
Company Income and Company Loss, or any other items of Company income, gain,
loss or deduction pursuant to this Agreement.
          “Act” has the meaning set forth in the recitals hereto.
          “Administrative Officer” has the meaning set forth in Section 7.03
hereof.
          “Advisers Act” shall mean the Investment Advisers Act of 1940, as
amended.
          “Affiliate(s)” shall mean, with respect to any Person, any other
Person that directly, or through one (1) or more intermediaries, controls or is
controlling, controlled by, or under common control with, such Person. For the
purposes of this definition, the term “control” and its corollaries shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, contract, as trustee or executor or otherwise.

4



--------------------------------------------------------------------------------



 



          “Agreement” shall mean this Amended and Restated Operating Agreement,
including each schedule and exhibit hereto, as amended, supplemented or restated
from time to time, provided that the Register of Members shall not be a part of
this Agreement.
          “Business Day” shall mean any day on which commercial banks located in
New York, New York are not required or authorized by Law to remain closed.
          “Capital Account(s)” has the meaning set forth in Section 2.04(a)
hereof.
          “Capital Contribution(s)” shall mean the contribution made by a Member
to the capital of the Company from time to time pursuant to Section 2.01 or 2.02
hereof.
          “Capital Percentage” shall mean, with respect to a Member, as of any
determination date, a percentage, expressed as a fraction the numerator of which
is the Capital Account balance of such Member and the denominator of which is
the aggregate Capital Accounts balances of all Members.
          “Cause” shall mean, with respect to an Employee Member, (a) such
Employee Member’s being charged or indicted for a felony involving the Company
Group’s business, or being convicted of any other felony (or guilty plea, or
nolo contendere plea in connection therewith), (b) such Employee Member’s
willfully and materially defrauding the Company Group, or (c) such Employee
Member’s committing a willful and material breach of such Employee Member’s
obligations to protect the Company Group’s confidential information, such
Employee Member’s obligation of loyalty to the Company Group or such Employee
Member’s obligation to comply with the Company Group’s Code of Ethics or any
other compliance regulations, policies or procedures, (d) the gross negligence
or willful misconduct of such Employee Member in the performance of such
Employee Member’s duties which gross negligence or willful misconduct has the
purpose, or the reasonably likely effect, of causing material harm to the
Company Group, or (e) such Employee Member fails to maintain in good standing
any and all licenses, registrations or other permits necessary for the
performance of his duties hereunder. For purposes of the definition of Cause,
“materially,” and “material” shall mean damages caused to the Company Group in
excess of $100,000 or any significant damage to the reputation of the Company
Group.
          “Chairman” shall mean the chairman of the Board of Directors of the
Managing Member or, if no Person shall hold such title, the senior most
executive officer of the Managing Member, whether designated as the chief
executive officer, the president or otherwise.
          “Chief Compliance Officer” has the meaning set forth in
Section 7.03(b) hereof.
          “Class A Share(s)” shall mean share(s) of Class A common stock of the
Managing Member.
          “Class A Unit(s)” shall mean those Unit(s) in the Company held by the
Managing Member.
          “Class B Share(s)” shall mean share(s) of Class B common stock of the
Managing Member.

5



--------------------------------------------------------------------------------



 



          “Class B Member(s)” shall mean those Person(s) that have executed and
delivered a counterpart of this Agreement and are named in the Register of
Members as Class B Members.
          “Class B Stockholders Agreement” shall mean the Class B Stockholders’
Agreement, dated as of the date hereof, by and among the Managing Member and
holders of Class B Shares, as amended or modified from time to time.
          “Class B Unit(s)” shall mean those Unit(s) in the Company held by
Class B Member(s).
          “Client” shall mean, for purposes of Section 5.07(b) hereof, any
Person who, in its own name or through an Affiliate, has assets under management
of at least $5,000,000 with the Company Group and any Person with an account of
$5,000,000 or more in any mutual fund or other collective investment vehicle
advised or subadvised by the Company Group as of the date of cessation of the
Employee Member’s employment, or, in either such case, within any time within
six (6) months prior to the date of cessation and any other Person who was
solicited (in person or by phone) by the Company Group for the purpose of
placing assets under management within six (6) months before such termination (a
“Prospect”), except that such Prospect shall cease to be a Client hereunder if
such Prospect does not actually place assets under the Company Group’s
management within six (6) months after the termination of the Employee Member’s
employment with the Company Group.
          “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time (or any succeeding Law), and the Treasury Regulations
promulgated pursuant thereto. References to sections of the Code shall include
amended or successor provisions thereto.
          “Company” shall mean this limited liability company.
          “Company Group” shall mean the Managing Member, the Company and any
Person controlled by the Managing Member or the Company.
          “Company Income” and “Company Loss”, for any period, shall mean,
respectively, the profits, income, gain, credit, deduction or loss determined by
the Company in accordance with GAAP. In the event that the Gross Asset Value of
any Company asset is adjusted pursuant to subparagraphs (c) or (d) of the
definition of Gross Asset Value, the amount of such adjustment will be treated
as an item of Company Income (if the adjustment increases the Gross Asset Value
of the asset) or Company Loss (if the adjustment decreases the Gross Asset Value
of the Asset) from the disposition of such asset, and shall be taken into
account in determining Company Income and Company Loss.
          “Confidential Information” has the meaning set forth in
Section 5.08(a) hereof.
          “Covered Person” shall mean the Managing Member, each Member, each
officer and director of the Managing Member, each Executive Committee member,
the Chief Compliance Officer and any Administrative Officer.
          “Disabling Conduct” has the meaning set forth in Section 7.08(a)
hereof.

6



--------------------------------------------------------------------------------



 



          “Employee Member” shall mean a Member who is or was at any time
employed by the Company Group.
          “Equity Proceeds” has the meaning set forth in Section 5.11(e)(i)
hereof.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder.
          “Executive Committee” has the meaning set forth in Section 7.02
hereof.
          “Fiscal Year” shall mean the calendar year.
          “GAAP” shall mean generally accepted accounting principles in the
United States as in effect at the time any applicable financial statements were
prepared.
          “Governmental or Regulatory Authority” shall mean any instrumentality,
subdivision, court, administrative agency, commission, official or other
authority of the United States or any other country or any state, province,
prefect, municipality, locality or other government or political subdivision
thereof, or any quasi-governmental or private body exercising any regulatory,
taxing, importing or other governmental or quasi-governmental authority.
          “Gross Asset Value” shall mean, with respect to any asset of the
Company, such asset’s adjusted basis for federal income tax purposes, except as
follows:
          (a) the initial aggregate Gross Asset Values of the assets of the
Company as of the date of this Agreement shall be as set forth on the books and
records of the Company;
          (b) the initial Gross Asset Value of any asset contributed by a Member
to the Company will be the gross fair market value of such asset, as determined
by the Managing Member in its sole discretion;
          (c) the Gross Asset Value of all Company assets will be adjusted to
equal their respective gross fair market values, as determined by the Managing
Member in its sole discretion, immediately prior to: (i) the contribution of
more than a de minimis amount of assets to the Company by a new or an existing
Member as consideration for an Interest; (ii) the distribution by the Company to
a Member of more than a de minimis amount of Company assets as consideration for
the Interest of such Member; (iii) the issuance, forfeiture (or redemption) of
more than a de minimis amount of Units after the date of this Agreement;
(iv) the liquidation of the Company within the meaning of Treasury
Regulation Section 1.704-1(b)(2)(ii)(g); and (v) such other times as the
Managing Member may determine in its sole discretion; provided, that adjustments
pursuant to clauses (i), (ii) and (iii) of this sentence will be made only if
the Managing Member, in its sole discretion, determines that such adjustments
are necessary or appropriate to reflect the relative economic interests of the
Members in the Company;

7



--------------------------------------------------------------------------------



 



          (d) the Gross Asset Value of any Company asset distributed to any
Member will be adjusted so as to equal the gross fair market value of such asset
on the date of distribution, as determined by the Managing Member, in its sole
discretion, and any increase or decrease required to effect such adjustment will
be treated as an item of Company Income or Company Loss, as applicable; and
          (e) if the Gross Asset Value of an asset has been determined or
adjusted pursuant to paragraph (b), (c) or (d) above, such Gross Asset Value
will thereafter be adjusted by the depreciation taken into account with respect
to such asset for purposes of computing Company Income and Company Loss.
          “Initial Managing Principal” shall mean each of Richard S. Pzena, John
P. Goetz, A. Rama Krishna and William L. Lipsey.
          “Interest(s)” when used in reference to an interest in the Company,
shall mean the entire ownership interest of a Member in the Company at any
particular time.
          “Investment Advisory Service” shall mean any services that involve
(1) the management of an investment account or fund (or portions thereof or a
group of investment accounts or funds), (2) the giving of advice with respect to
the investment and/or reinvestment of assets or funds (or any group of assets or
funds), or (3) otherwise acting as an “investment adviser” within the meaning of
the Advisers Act (whether or not required to be registered under such act), and
performing activities related or incidental thereto, provided that “Investment
Advisory Services” shall exclude any service in respect of which no compensation
or economic benefit is provided directly or indirectly to any person in respect
of such service.
          “Law” shall mean any statute, law, ordinance, rule or regulation of
any Governmental or Regulatory Authority.
          “Legal Representative(s)” shall mean any and all executors,
administrators, committees, guardians, conservators or trustees, in bankruptcy
or otherwise, of a Member.
          “Lien” shall mean a mortgage, pledge, hypothecation, right of others,
claim, security interest, encumbrance, easement, right of way, restriction on
the use of real property, title defect, title retention agreement, voting trust
agreement, option, right of first refusal, lien, charge, license to third
parties, lease to third parties, restriction on transfer or assignment, or other
restriction or limitation of any nature or irregularities in title.
          “Majority In Interest of the Class B Members” shall mean, as of the
time of determination, Class B Members holding more than 50% of the issued and
outstanding Class B Units at such time.
          “Managing Member” shall mean Pzena Inc. and any other successor of
Pzena Inc.

8



--------------------------------------------------------------------------------



 



          “Member(s)” shall mean each of those Persons identified on the
Register of Members as the Managing Member and Class B Members for so long they
own Interests and any Person who becomes a substitute Member in accordance with
Section 5.04 hereof.
          “Non-Compete Period” shall mean (a) with respect to an Initial
Managing Principal, the period from the date of this Agreement through the third
anniversary of the date of termination of employment of such Initial Managing
Principal with the Company Group, (b) with respect to a 1% Member, the period
from the date of this Agreement through the end of the Non-Compete Period
applicable to such 1% Member as set forth in Section 5.07(f) and (c) with
respect to an Employee Member other than an Initial Managing Principal or a 1%
Member, the period from the date of this Agreement through the date of
termination of employment of such Employee Member with the Company Group.
          “Non-Employee Member” shall mean a Class B Member that is not (a) an
Employee Member or (b) a Permitted Transferee of an Employee Member.
          “Non-Solicitation Period” shall mean (a) with respect to an Initial
Managing Principal, the period from the date of this Agreement through the third
anniversary of the date of termination of employment of such Initial Managing
Principal with the Company Group and (b) with respect to any other Member, the
period from the date of this Agreement through the eighteenth month anniversary
of the date of termination of employment of such other Member with the Company
Group.
          “1% Member” shall mean, at the time of determination, (a) with respect
to an Employee that is employed by the Company Group, an Employee Member
holding, together with Units transferred by such Employee Member to, and held
by, his or her Permitted Transferees, not less than 1% of all outstanding Units
of the Company at such time and (b) with respect to an Employee Member that was,
but is no longer, employed by the Company Group, an Employee Member holding,
together with Units transferred by such Employee Member to, and held by, his or
her Permitted Transferees, not less than 1% of all outstanding Units of the
Company on the date of termination of employment of such Employee Member so long
as, pursuant to Section 5.07(f), (i) the Managing Member elects to treat such
Employee Member as a 1% Member and (ii) the Company Group satisfies its payment
obligations to such 1% Member.
          “Ordinary Employee Member” shall mean an Employee Member other than an
Initial Founding Principal.
          “Permitted Transferee” shall mean, with respect to an Employee Member,
any Person to whom such Employee Member (or, in the case of a subsequent
Transfer, a Permitted Transferee of such Employee Member) transferred Class B
Units pursuant to the terms of this Agreement, provided that (a) neither the
Company nor the Managing Member shall be designated as a Permitted Transferee of
an Employee Member following a Transfer of Class B Units to the Company or the
Managing Member, as the case may be, and (b) the Managing Member and such
Employee Member may agree in writing that a transferee of such Employee Member
shall be designated as an Employee Member or a Non-Employee Member rather than
as a Permitted Transferee of such Employee Member.

9



--------------------------------------------------------------------------------



 



          “Person(s)” shall mean any individual, partnership (whether general or
limited), joint venture, corporation, limited liability company, trust, an
incorporated organization and a Governmental or Regulatory Authority or other
entity.
          “Plan” shall mean (a) the 2006 Plan or (b) any other equity incentive
plan that may hereinafter be adopted by the Company.
          “Prime Rate” shall mean U.S. prime rate published in The Wall Street
Journal on the business day immediately prior to the date of determination.
          “Pzena Inc.” has the meaning set forth in the preamble hereto.
          “Register of Members” has the meaning set forth in Section 1.07
hereof.
          “Registration Rights Agreement” shall mean the Resale and Registration
Rights Agreement, dated as of the date hereof, by and between Pzena Inc. and the
Persons who, on or following such date, may become parties to such agreement.
          “Securities” has the meaning set forth in Section 1.03(a) hereof.
          “Selling Holders” has the meaning set forth in Section 6.03 hereof.
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations thereunder.
          “Sharing Percentage” shall mean, with respect to any Member, a
percentage, expressed as a fraction the numerator of which is the number of
Units held by such Member and the denominator of which is the aggregate number
of Units held by all Members.
          “Super Majority In Interest of the Class B Members” shall mean, as of
the time of determination, Class B Members holding more than 66 2/3% of the
issued and outstanding Class B Units at such time.
          “Tax Allowance Amount” shall mean, with respect to any Member for any
fiscal quarter of the Company, an amount equal to the product of: (i) the
highest combined federal and applicable state and local tax rate applicable to
any Member in respect of the taxable income and taxable loss of the Company in
respect of such fiscal quarter, taking into account the deductibility of state
and local taxes for federal income tax purposes, times (ii) an amount equal to
the remainder of (a) such Member’s share of the estimated net taxable income
allocable to such Member arising from its ownership of an interest in the
Company calculated through such fiscal quarter minus (b) the sum of (1) any net
losses (for income tax purposes) of the Company for prior Fiscal Years and such
fiscal quarter that are allocable to such Member that were not previously
utilized in the calculation of the Tax Allowance Amounts in a prior Fiscal Year
and (2) the amount of all prior distributions (including distributions of Tax
Allowance Amounts) for such Fiscal Year, all as determined by the Managing
Member.
          “Transfer” shall mean, as a noun, any voluntary or involuntary
transfer, sale, assignment, pledge, hypothecation, creation of a security
interest or other disposition and, as a verb,

10



--------------------------------------------------------------------------------



 



voluntarily or involuntarily to transfer, sell, assign, pledge, hypothecate,
grant a security interest in or otherwise dispose of.
          “2007 Plan” shall mean the Pzena Investment Management, Inc. Equity
and Incentive Plan, as hereafter amended, modified or supplemented, and any
other successor incentive plan.
          “2006 Plan” shall mean the Pzena Investment Management, LLC 2006
Equity Incentive Plan in the form attached hereto as Exhibit A, as hereafter
amended, modified or supplemented.
          “Unit(s)” shall mean the Class A Units and the Class B Units (whether
or not vested).
          “Works” has the meaning set forth in Section 5.08(g) hereof.
     1.09. Construction. For the purposes of this Agreement (a) any reference in
this Agreement to gender shall include all genders; (b) any words imparting the
singular number only shall include the plural and visa versa; (c) the terms
“herein,” “hereinafter,” “hereof,” “hereby” and “hereunder” and words of similar
import refer to this Agreement as a whole (including all of the exhibits and
schedules hereto) and not merely to a subdivision in which such words appear
unless the context otherwise requires; (d) the word “including” or any variation
thereof means “including, without limitation” and shall not be construed to
limit any general statement that it follows to the specific or similar items or
matters immediately following it; (e) any reference in this Agreement to
“dollars” or ($) shall mean United States dollars; (f) the word “or” shall not
be exclusive; (g) all references to any period of days shall be deemed to be to
the relevant number of calendar days unless otherwise specified; (h) all
references to an “employee” of the Company Group shall include any natural
person that provides personal services to any member of the Company Group,
whether or not such natural person is treated as a “partner” (rather than as an
employee) for tax and tax withholding purposes; (i) any reference in this
Agreement to “writing” or comparable expressions includes a reference to
facsimile transmissions or comparable means of communication; and (j) references
to any statute or statutory provision shall include a reference to that statute
or statutory provision as amended, consolidated or replaced from time to time
(whether before or after the date of this Agreement) and include subordinate
legislation made under the relevant statute or statutory provision.
ARTICLE II
CAPITALIZATION
     2.01. Contributions.
          (a) The Managing Member and each Class B Member identified on the
Register of Members has the number of Units of such designation as set forth
opposite such Member’s name and each has been duly admitted to the Company. The
Company shall also set forth in its books and records Capital Contributions made
by each Member.

11



--------------------------------------------------------------------------------



 



          (b) At the time of admittance as a Class B Member, each Person being
so admitted shall have its name and the number of Units being granted to such
Class B Member upon admittance, including any conditions, adjustments or special
provisions determined by the Managing Member to be applicable to such Class B
Member, added to the Register of Members and shall have its Capital
Contributions, if any, recorded in the books and records of the Company. The
Managing Member may admit Class B Members and issue Class B Units for
contributions, or on terms and conditions determined by the Managing Member in
its sole discretion, it being expressly understood and agreed among the Class B
Members that such contribution and such terms and conditions may be different
from the corresponding terms and conditions for other Class B Members.
          (c) No Member shall be entitled to the return of its Capital
Contributions at any particular time.
     2.02. Additional Capital Contributions. No Member shall be obligated to
make any additional Capital Contributions. In addition, no Member shall be
permitted to make additional Capital Contributions of cash or property without
the express permission of the Managing Member, which permission may be withheld
for any or no reason.
     2.03. Members and the Executive Committee Not Liable. None of the Managing
Member, any other Member or any member of the Executive Committee shall be
liable for any obligation or liability of the Company or for distribution,
return or payment of all or any portion of the Capital Contributions or any
additions to the Capital Accounts of any Member (or successor, assignee or
transferee), it being expressly agreed that any such distribution, return or
payment as may be made at any time, or from time to time, shall be made solely
from the assets (which shall not include any right of contribution from the
Managing Member, any Member or any member of the Executive Committee) of the
Company.
     2.04. Capital Accounts.
          (a) A separate capital account (a “Capital Account”) shall be
maintained for each Member on the books of the Company.
          (b) The Capital Account for each Member will be maintained in
accordance with Treasury Regulation Section 1.704-1(b)(2)(iv) and the following
provisions:
               (1) to such Member’s Capital Account there will be credited such
Member’s Capital Contributions, such Member’s distributive share of Company
Income and other items of income or gain specially allocated hereunder, and the
amount of any Company liabilities that are assumed by such Member or that are
secured by any Company assets distributed to such Member;

12



--------------------------------------------------------------------------------



 



               (2) to such Member’s Capital Account there will be debited the
amount of cash and the Gross Asset Value of any other property of the Company
distributed to such Member pursuant to any provision of this Agreement, such
Member’s distributive share of Company Losses and other items of loss, expense
and deduction specially allocated hereunder, and the amount of any liabilities
of such Member that are assumed by the Company or that are secured by any
property contributed by such Member to the Company;
               (3) in determining the amount of any liability for purposes of
this subsection (b), there will be taken into account Section 752(c) of the Code
and any other applicable provisions of the Code and the Treasury Regulations;
and
               (4) such Member’s Capital Account will be appropriately adjusted
to take into account any adjustments to the Gross Asset Value of Company assets
in accordance with the definition of the term “Gross Asset Value” set forth in
Section 1.08.
          (c) After the date of this Agreement, in the event that all or a
portion of any Interest in the Company is Transferred (other than pursuant to
the granting of a Lien) in accordance with the terms of this Agreement, the
transferee will succeed to the Capital Account of the transferor to the extent
such Capital Account relates to the portion of the Interest so Transferred,
except to the extent otherwise agreed by the transferor, the transferee and the
Managing Member.
          (d) No Member shall be entitled to receive any interest on or in
respect of any amount credited to his/her/its Capital Account.
          (e) Except as otherwise provided in this Agreement, no Member shall
have the right to receive a return of any portion of its Capital Account.
ARTICLE III
INCOME AND LOSSES; ALLOCATION; DISTRIBUTIONS
     3.01. Allocation of Company Income and Loss.
          (a) Subject to Sections 3.01(b) and 3.02 hereof, Company Income and
Company Loss for each Accounting Period shall be allocated to and among all
Members pro rata, based on their respective Sharing Percentages as of the first
day of such Accounting Period. Each Member’s Capital Account balance shall be
adjusted at the end of each Accounting Period by an amount equal to such
allocations.

13



--------------------------------------------------------------------------------



 



          (b) Notwithstanding Section 3.01(a), at such time as the Company makes
any adjustments pursuant to clause (c) of the definition of Gross Asset Value,
Company Income and Company Loss shall be allocated among the Members as follows:
               (1) First, to the Members in such proportions and such amounts,
as determined by the Managing Member, as shall be necessary to cause the Capital
Percentage of each Member to equal (or to be closer to) the Sharing Percentage
of such Member; and
               (2) Second, to all Members in proportion to their respective
Sharing Percentages.
          (c) For purposes of determining the Company Income, Company Loss, or
any other items allocable to any Accounting Period, Company Income, Company Loss
and any such other items will be determined on a daily, monthly or other basis
(but no less frequently than once annually), as determined by the Managing
Member using any permissible method described in Code Section 706 and the
Treasury Regulations thereunder; provided that Company Income, Company Loss, and
such other items will be allocated at such times as the Gross Asset Values of
the Company are adjusted pursuant to subparagraph (c) of the definition of Gross
Asset Value in Article I.
     3.02. Tax Allocations.
          (a) Allocations for Income Tax Purposes. The income, gains, losses,
deductions and credits of the Company shall be allocated for federal, state and
local income tax purposes among the Members, pro rata based on their Sharing
Percentage. If any Interest is transferred, or is increased or decreased by
reason of the admission of a new Member or otherwise, during any Accounting
Period, each item of income, gain, loss, deduction, or credit of the Company for
such Accounting Period allocable may be allocated based on any method consistent
with Section 706(d) of the Code, in the sole discretion of the Managing Member.
          (b) Section 704(c) Allocations. Notwithstanding any other provision in
this Section 3.02, in accordance with Code Section 704(c) and the Treasury
Regulations promulgated thereunder, income, gain, loss, and deduction with
respect to any property contributed to the capital of the Company shall, solely
for tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its fair market value on the date of contribution.
Allocations pursuant to this Section 3.02(b) are solely for purposes of federal,
state and local taxes. As such, they shall not affect or in any way be taken
into account in computing a Member’s Capital Account or share of Company Income,
Company Loss, or other items or distributions pursuant to any provisions of this
Agreement.

14



--------------------------------------------------------------------------------



 



     3.03. Distributions. Subject to applicable Law and any limitations
contained elsewhere in this Agreement, distributions of all capital, earnings,
income and other distributable items from the Company (a) shall be made at such
times as the Managing Member shall determine from time to time and (b) shall be
made to Members pro rata in proportion to their respective Units. Distributions
may take the form of cash, securities or other property, as determined by the
Managing Member.
     3.04. Tax Distributions. Notwithstanding Section 3.03 hereof, on or before
the date that estimated income taxes are required to be paid, the Managing
Member shall determine the Tax Allowance Amount for each Member in respect of
such quarter. Upon such determination, the Company shall distribute each
Member’s Tax Allowance Amount to such Member. All such distributions shall have
priority over any distributions pursuant to Section 3.03 hereof. Amounts
distributed pursuant to this Section 3.04 shall be treated as distributions for
all purposes of this Agreement and shall be offset against and reduce subsequent
distributions made pursuant to Section 3.03.
     3.05. Restrictions on Distributions. Notwithstanding the provisions of
Sections 3.03 and 3.04 hereof to the contrary, no distribution shall be made to
the Members if such distribution would (i) violate any contract or agreement to
which the Company is then a party or any Law then applicable to the Company,
(ii) have the effect of rendering the Company insolvent or (iii) result in the
Company having net capital lower than that required by applicable Law. Without
limiting the generality of the foregoing, the Company shall not make a
distribution to a Member to the extent that at the time of the distribution,
after giving effect to the distribution, the aggregate of the liabilities of the
Company and liabilities for which the recourse of creditors is limited to
specified property of the Company, exceed the fair value of the assets of the
Company (including, without limitation, the fair value of the Company’s
goodwill), except that the fair value of property that is subject to a liability
for which the recourse of creditors is limited shall be included in the assets
of the Company only to the extent that the fair value of that property exceeds
that liability.
     3.06. Withholding. Each Member hereby authorizes the Company to withhold
and to pay to any appropriate taxing authority any taxes payable by the Company
as a result of such Member’s participation in the Company; if and to the extent
that the Company shall be required to withhold and pay any such taxes, such
Member shall be deemed for all purposes of this Agreement to have received a
payment from the Company in the amount of the sum withheld as of the time such
withholding is required to be paid to any appropriate taxing authority, which
payment shall be deemed to be a distribution to such Member to the extent that
the Member is then entitled to receive a distribution.
     3.07. Indemnification and Reimbursement for Payments on Behalf of a Member.
If the Company is required by law to make any payment to a Governmental or
Regulatory Entity that is specifically attributable to a Member or a Member’s
status as such (including federal withholding taxes, state or local personal
property taxes and state or local unincorporated business taxes), then such
Member shall indemnify the Company in full for the entire amount

15



--------------------------------------------------------------------------------



 



paid (including interest, penalties and related expenses). A Member’s obligation
to indemnify the Company under this Section 3.07 shall survive termination,
dissolution, liquidation and winding up of the Company, and for purposes of this
Section 3.07, the Company shall be treated as continuing in existence. The
Company may pursue and enforce all rights and remedies it may have against each
Member under this Section 3.07, including instituting a lawsuit to collect such
indemnification, with interest calculated at a rate equal to Prime Rate plus 2%
(but not in excess of the highest rate per annum permitted by law).
ARTICLE IV
COSTS AND EXPENSES
     4.01. Operating Costs. The Company shall (i) pay, or cause to be paid, all
costs, fees, operating expenses and other expenses of the Company (including the
costs, fees and expenses of attorneys, accountants or other professionals and
the compensation of all personnel providing services to the Company) incurred in
pursuing and conducting, or otherwise related to, the activities of the Company,
and (ii) in the sole discretion of the Managing Member, reimburse the Managing
Member or any member of the Executive Committee, any Administrative Officer, or
any Company employee for any out-of-pocket costs, fees and expenses incurred by
them in connection therewith. In light of the fact that the Managing Member is
the managing member of the Company and provides a means through which Class B
Members may exchange their Class B Units for securities of the Managing Member,
the Managing Member may cause the Company to pay or bear all expenses of the
Managing Member, including, without suggesting any limitation of any kind, costs
of securities offerings not borne directly by Class B Members, Board of
Directors compensation and meeting costs, cost of periodic reports to its
stockholders, litigation costs and damages arising from litigation, accounting
and legal costs and franchise taxes, provided that, without limiting the right
of the Managing Member to receive distributions pursuant to Sections 3.03 and
3.04, the Company shall not pay or bear any income tax obligations of the
Managing Member pursuant to this Section 4.01.
ARTICLE V
MEMBERS
     5.01. Liability of Members. Except as otherwise provided by the Act or
herein, the debts, obligations and liabilities of the Company, whether arising
in contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Company, and the Members shall not be obligated personally
for any such debt, obligation or liability of the Company solely by reason of
being a member of the Company.
     5.02. Management of Business. The business, property and affairs of the
Company shall be managed under the exclusive direction of the Managing Member,
which may from time to time delegate duties and authority in accordance with
this Agreement to the Executive Committee, to the Administrative Officers or to
others to act on behalf of the Company. The Class B Members, in their capacity
as members of the Company, shall not take part in the management or control of

16



--------------------------------------------------------------------------------



 



the Company. No Class B Member shall transact any business for the Company, and
none may bind or obligate the Company, unless specifically authorized by the
Managing Member or the Executive Committee to do so as part of the delegation of
duties to such Class B Member as an Administrative Officer.
     5.03. Withdrawal. The Managing Member may not withdraw or resign from the
Company. Except as otherwise provided herein, a Class B Member may not withdraw
or resign from the Company without the prior written consent of the Managing
Member; provided, that at such time as a Class B Member no longer owns any
Units, such Class B Member shall cease to be a member of the Company. The
resignation or cessation of membership of a Class B Member shall not dissolve
the Company.
     5.04. Substitute Member.
          (a) No Class B Member shall have the right to substitute in his place
a purchaser, assignee, transferee, donee, heir, legatee, distributee, or other
recipient of interests of such Class B Member (other than in compliance with the
provisions of Section 5.04(b) hereof), provided that any purchaser, assignee,
transferee, donee, heir, legatee, distributee or other recipient of interests
shall be admitted to the Company as a substitute Class B Member with, and only
with, the consent of the Managing Member, which consent may be granted or
withheld in the sole discretion of the Managing Member. Any such consent by the
Managing Member shall be binding and conclusive without the consent of the
Class B Members.
          (b) No Person shall become a substitute Class B Member until such
Person shall have satisfied the following requirements: (i) such Person shall,
by written instrument in form and substance reasonably satisfactory to the
Managing Member, make representations and warranties to each nontransferring
Member (w) with respect to the capacity, power and authority of the transferee
to accept and adopt the terms and provisions of this Agreement, (x) that the
execution, delivery and performance of this Agreement by the transferee does not
require any consent or approval and does not violate any agreement to which the
transferee is a party, (y) that the transferee has not committed any act which
could serve as a basis for (I) denial, suspension or revocation of the
registration of any investment adviser, including the Company, under Section
203(e) of the Advisers Act or Rule 206(4)-4(b) thereunder, or for
disqualification of any investment adviser, including the Company, as an
investment adviser to a registered investment company pursuant to Sections 9(a)
or 9(b) of the Investment Company Act of 1940, (II) precluding the Company from
acting as a fiduciary by operation of Section 411 of the Employee Retirement
Income Security Act of 1974, as amended, or (III) the Company failing to qualify
as a Qualified Professional Asset Manager within the meaning of Prohibited
Transaction Exemption 84-14, and (z) that are otherwise determined by the
Managing Member as necessary or desired by the Company in order to comply with
securities Laws, and (ii) such Person accepts and adopts the terms and
provisions of this Agreement pursuant to a written instrument acceptable to the
Managing Member in its sole discretion.

17



--------------------------------------------------------------------------------



 



          (c) For the purpose of allocating Company Income and Company Losses, a
Person with respect to whom the Managing Member has given consent as provided in
Section 5.04(a) hereof shall be treated as having become, and shall appear in
the records of the Company as, a Member on the date of the Transfer to such
Person.
     5.05. Power of Attorney. Each of the Class B Members hereby constitutes and
appoints the Managing Member his true and lawful representative and
attorney-in-fact in his name, place and stead, with full power of substitution,
to make, execute, sign, acknowledge and file with respect to the Company:
          (a) all instruments which the Managing Member deems appropriate to
reflect any duly adopted amendment, change or modification of the Company’s
Certificate of Formation or this Agreement in accordance with the terms of this
Agreement;
          (b) any amendment to this Agreement and all such other instruments,
documents and certificates, which may from time to time be required by the laws
of the State of Delaware, the United States of America (including tax laws and
regulations), or any other jurisdiction in which the Company shall determine to
do business, or any political subdivision or agency thereof, to effectuate,
implement, continue and defend the valid and subsisting existence of the Company
as a limited liability company and to be treated as a partnership for tax
purposes;
          (c) all applications, certificates, certifications, reports or similar
instruments or documents required to be submitted by or on behalf of the Company
to any Governmental or Regulatory Authority or to any securities or commodities
exchange, board of trade, clearing corporation or association or similar
institution or to any other self-regulatory organization or trade association;
and
          (d) all papers which may be deemed necessary or desirable by the
Managing Member to effect the dissolution and liquidation of the Company if
approved in accordance with the terms of this Agreement;
provided, that no such representative and attorney-in-fact shall have any right,
power or authority to amend or modify this Agreement when acting in such
capacity. The foregoing Power of Attorney is hereby declared to be a power
coupled with an interest and irrevocable, and shall not be revoked by the death
of a Class B Member and shall extend to such Class B Member’s Permitted
Transferees.
     5.06. Voting. The Class B Units shall have no voting or consent rights
except as set forth in Sections 6.03, 7.01(b), 8.01(a) and 11.01. If a vote,
consent or approval of the Class B Members is required by this Agreement, then
each such Class B Member shall have one vote for each Class B Unit held by such
Class B Member. Except as otherwise expressly provided for

18



--------------------------------------------------------------------------------



 



herein, (i) the Class B Members hereby consent to the exercise by the Managing
Member of all such powers and rights conferred on each Class B Member by the Act
with respect to the management and control of the Company and (ii) if a vote,
consent or approval of the Class B Members is required by the Act or other
applicable Law with respect to any act to be taken by the Company or matter
considered by the Managing Member, each Class B Member agrees that it shall be
deemed to have consented to or approved such act or voted on such matter in
accordance with the actions of the Managing Member on such act or matter.
     5.07. Non-Solicitation/Non Compete.
          (a) In consideration of the Class B Units granted and to be granted to
the Employee Members from time to time by the Company, each Employee Member
agrees that during the entire term of the Non-Compete Period applicable to such
Employee Member, such employee shall not, directly or indirectly, whether as an
officer, director, owner, partner, investor, member, adviser, representative,
consultant, agent, employee, co-venturer or otherwise, provide Investment
Advisory Services, except in the performance of his duties with the Company
Group, or engage, or assist others to engage, in whole or in part, in any
business in competition with the business of the Company Group.
          (b) In consideration of the Class B Units granted and to be granted to
the Employee Members from time to time by the Company Group, each Employee
Member agrees that during the entire term of the Non-Solicitation Period
applicable to such Employee Member, such Employee Member shall not, directly or
indirectly (other than in the course of performing his duties to the Company
Group) (i) solicit the hiring of or hire any employee of the Company Group or
any Person who, within the prior six months had been an employee of the Company
Group, assist in, or encourage such hiring by any Person or encourage any such
employee to terminate or alter his relationship with the Company Group; (ii) in
competition with the Company Group, solicit, seek, induce, pursue in any way, or
accept a business relationship of any kind with, any Person who is a Client of
the Company Group, including by way of indirect or sub-advisory arrangements
(such obligation to include the duty of the Employee Member to decline any such
offered business activity even if unsolicited); (iii) otherwise solicit,
encourage or induce any Client to terminate or reduce its business or
relationship with the Company Group; or (iv) otherwise take any action or have
any communication with any Person which purpose is, or the reasonably likely
effect of which could be, to cause any such Client to terminate, alter, reduce,
modify or restrict in any way its relationship or business with the Company
Group.
          (c) In the event that the Employee Member, upon notice from the
Company of an inadvertent breach of Section 5.07(b) by such Employee Member,
promptly pays to the Company all fees and other compensation that are earned by
such Employee Member during the Non-Solicitation Period in connection with such
breach, such inadvertent breach shall not be treated as a breach resulting in a
forfeiture of Class B Units pursuant to Section 6.02(b)(2) or (3).

19



--------------------------------------------------------------------------------



 



          (d) Each Employee Member acknowledges and agrees that the covenants
set forth in this Section 5.07 are reasonable and necessary for the protection
of the Company. Each Employee Member further agrees that irreparable injury will
result to the Company in the event of any breach of any of the terms of
Section 5.07, and that in the event of any actual or threatened breach of any of
the provisions contained in Section 5.07, the Company will have no adequate
remedy at Law. Each Employee Member accordingly agrees that in the event of any
actual or threatened breach by such Employee Member of any of the provisions
contained in this Section 5.07, the Company shall be entitled to seek such
injunctive and other equitable relief as may be deemed necessary or appropriate
by a court of competent jurisdiction, without the necessity of showing actual
monetary damages and without posting any bond or other security.
          (e) If any court of competent jurisdiction shall at any time deem the
term of any particular restrictive covenant contained in this Section 5.07 too
lengthy or the geographic scope too extensive, the other provisions of this
Section 5.07 shall nevertheless stand, the Non-Compete Period and the
Non-Solicitation Period applicable to such Employee Member shall be deemed to be
the longest period permissible by applicable Law under the circumstances and the
geographic scope shall be deemed to comprise the largest territory permissible
by applicable Law under the circumstances. The court in each case shall reduce
the Non-Compete Period, the Non-Solicitation Period and/or geographic scope to
permissible duration or size.
          (f) During the six (6) month period following the termination of
employment of a 1% Member with the Company Group, the Managing Member may, in
its sole discretion, elect to cause the Company Group to provide base and bonus
compensation to such 1% Member at the same rate and the same time as it was then
compensating such 1% Member, provided that the bonus component of such
compensation applicable to such six (6) month period shall equal 50% (subject to
reduction pursuant to the last sentence of this Section 5.07(f)) of the annual
bonus earned by such 1% Member most recently prior to such termination of
employment and shall be paid in cash promptly following the end of such six
(6) month period. In the event the Managing Member elects to provide such 1%
Member such compensation, the Non-Compete Period applicable to such 1% Member
shall continue until the last day of such six (6) month period. In order to make
such election, the Managing Member shall, within five (5) Business Days upon
issuing to or receiving from a 1% Member a written notice of termination of
employment, notify such 1% Member in writing whether the Company Group will
provide such base and bonus compensation for such six (6) month period. If the
Managing Member does not timely make such an election, then the Non-Compete
Period shall end when such 1% Member’s employment with the Company Group
terminates. Notwithstanding the foregoing, to the extent that a 1% Member gives
a notice of termination of employment at least fourteen (14) days in advance of
such termination, (i) such 1% Members’ Non-Compete Period shall be reduced, for
up to ninety (90) days, by the number of days elapsed between the date of such
notice and the date of the termination of such 1% Member’s employment (such
number, the “Reduced Number of Days”), (ii) the period during which the Company
shall provide compensation pursuant to this Section 5.07(f) shall be reduced by
the Reduced Number of Days and (iii) the percentage contained in the proviso to
the first sentence of this Section 5.07(f) (including with respect to the annual
bonus) shall equal the product of 50% multiplied by a fraction the numerator of
which is 182 minus the Reduced Number of Days and the denominator of which is
182.

20



--------------------------------------------------------------------------------



 



     5.08. Confidentiality; Work for Hire. In consideration of the benefits
provided in this Agreement, each Employee Member hereby agrees to the following:
          (a) During the entire term of the Employee Member’s employment with
the Company Group, the Employee Member will have access to and become acquainted
with confidential proprietary information of the Company Group, including,
without limitation, confidential or proprietary investment methodologies and
models, market analysis, trade secrets, know-how, designs, formulae, software
programs, proprietary or confidential plans, client identities and
relationships, compilations of information, client lists or files, service
providers, business operations or techniques, records, specifications, and data
owned or used in the course of business by the Company Group (collectively,
“Confidential Information”). The Employee Member shall not disclose any of the
Confidential Information, directly or indirectly, or use it in any way, either
during the Employee Member’s employment with the Company Group or at any time
thereafter, except as required in the course of the Employee Member’s employment
by the Company Group. All files, records, documents, drawings, specifications,
equipment and similar items relating to the business of the Company Group,
whether prepared by the Employee Member or otherwise coming into the Employee
Member’s possession, will remain the exclusive property of the Company Group,
and if removed from the premises of the Company Group will be immediately
returned to the Company Group upon any termination of the Employee Member’s
employment.
          (b) Each Employee Member agrees that any and all presently existing
investment advisory businesses of the Company Group and all businesses developed
by the Company Group, including by the Employee Member or any other employee or
agent of the Company Group, including all investment methodologies, all client
investment advisory contracts, fees and fee schedules, commissions, records,
data, client lists, agreements, trade secrets, and any other incident of any
business developed by the Company Group or earned or carried on by the Employee
Member for the Company Group, and all trade names, service marks and logos under
which the Company Group does business, and any combinations or variations
thereof, are and shall be, the exclusive property of the Company Group for its
sole use, and (where applicable) shall be, payable directly to the Company
Group. In addition, the Employee Member acknowledges and agrees that the
investment performance of the accounts managed by the Company Group is
attributable to the efforts of the team of professionals of the Company Group
(including by the Employee Member during the Employee Member’s employment with
the Company Group) and not to the efforts of any single individual, and that,
therefore, (i) the performance records of the accounts managed by the Company
Group (including by the Employee Member during the Employee Member’s employment
with the Company Group) are and shall be the exclusive property of the Company
Group and (ii) such records may not be used or cited by such Employee Member at
any time except as required in the course of the Employee Member’s employment by
the Company Group or with the prior written consent of the Managing Member.
          (c) As used in this Section 5.08, the term “Confidential Information”
does not include information that the Employee Member can document (i) becomes
or has been generally

21



--------------------------------------------------------------------------------



 



available to the public other than as a result of the Employee Member’s or its
representative’s disclosure; (ii) was available to the Employee Member on a non
confidential basis prior to its disclosure by the Company Group; or (iii) is
independently developed or becomes available to the Employee Member on a
nonconfidential basis from a source other than the Company Group.
          (d) The Employee Member agrees that the Employee Member has not and
will not during the term of the Employee Member’s employment with the Company
Group: (i) improperly use or disclose any proprietary information or trade
secrets of any former employer or other Person with which the Employee Member
has an agreement or duty to keep in confidence information acquired by the
Employee Member, if any; or (ii) bring onto the premises of the Company Group
any document or confidential or proprietary information belonging to such
employer or Person unless consented to in writing by such employer or Person.
The Employee Member will indemnify the Company and hold it harmless from and
against all claims, liabilities, damages and expenses, including reasonable
attorneys’ fees and costs of suit, arising out of or in connection with any
violation of the foregoing.
          (e) The Employee Member recognizes that the Company Group may have
received, and in the future may receive, from third parties their confidential
or proprietary information subject to a duty on the Company Group’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. The Employee Member agrees that the Employee Member owes the
Company Group and such third parties, during the Employee Member’s employment by
the Company Group and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any Person and to use it in a manner consistent with, and for the limited
purposes permitted by, the Company Group’s agreement with such third party.
          (f) In the event of the Employee Member’s termination of employment
with the Company for any reason whatsoever, the Employee Member agrees promptly
to surrender and deliver to the Company all records, notes, materials,
equipment, drawings, documents and data of any nature pertaining to any
Confidential Information or to his employment, and the Employee Member will not
retain or take with the Employee Member any tangible materials containing or
pertaining to any Confidential Information that the Employee Member may produce,
acquire or obtain access to during the course of his employment.
          (g) Works Made for Hire.
               (1) The Employee Member acknowledges that all work performed by
the Employee Member for the Company Group, including without limitation
copyrights, patents, inventions or any other works (collectively, the “Works”),
shall be considered “works made for hire” as defined in the United States
Copyright Act, as amended. For purposes of this Agreement, the Company is the
Person for whom this work is prepared and is considered the sole and original
author of any work done by the Employee Member hereunder. Therefore, the Company
owns all of the right, title and interest in

22



--------------------------------------------------------------------------------



 



and to the Works, and shall have the sole and exclusive right (and may grant to
others the right) in perpetuity throughout the universe, to copyright, use,
modify, change, adapt or exploit the Works (and permit others to do the same) by
any means, for any purpose, in any media, now known or hereafter devised. The
Employee Member hereby waives any and all moral rights that he, or any Person
working on his behalf, may have pursuant to any Laws or in any jurisdiction
regarding the Works.
               (2) In the event that a court of competent jurisdiction ever
determines that any of the Works are not “works made for hire,” then such Works
and all rights therein shall be deemed assigned to the Company (and/or its
successors or assigns). The foregoing assignment includes all worldwide rights
of any kind in and to the Works (whether or not such rights are recognized in
the United States or any other country in the world) including, all rights
incident to copyright ownership (including renewals or extensions), to claims
for damages by reason of past infringement and to the right to sue and recover
such damages for the use and benefit of the Company. Upon the Company’s
reasonable request, the Employee Member agrees to execute additional documents,
if any, necessary to evidence, establish, maintain or protect the Company
Group’s (or its licensees’, successors’ or assigns’) rights in and ownership of
the Works and hereby appoints the Company (and its successors or assigns) as his
attorney-in-fact to execute such documents.
     5.09. New Class B Members and Issuance of Class B Units. Subject to the
terms of this Agreement, the Managing Member may admit one (1) or more
additional Class B Members or issue additional Class B Units to an existing
Class B Member at any time. As determined by the Managing Member, the admission
of additional Class B Members may result in dilution of the Interests of the
Company’s then existing Members. No existing Member shall be entitled to be
compensated or reimbursed on account of any such dilution, nor will any Member
be entitled to rights of first refusal, pre-emptive rights or any other rights
or benefits as a result of the issuance of additional Units to any existing
Member or the admission of a new Class B Member. The Managing Member may do all
things appropriate or convenient in connection with the issuance of Units or the
admission of any additional Class B Member. The admission of an additional
Class B Member to the Company shall not dissolve the Company.
     5.10. Investment Representations of Members. Each Member hereby represents,
warrants and acknowledges to the Company that:
          (a) Such Member has all requisite power to execute, deliver and
perform this Agreement; the performance of its obligations hereunder will not
result in a breach or a violation of, or a default under, any material agreement
or instrument by which such Member or any of such Member’s properties is bound
or any statute, rule, regulation, order or other law to which it is subject, nor
require the obtaining of any consent, approval, permit or license from or filing
with, any governmental authority or other Person by such Person in connection
with the execution, delivery and performance by such Member of this Agreement.

23



--------------------------------------------------------------------------------



 



          (b) This Agreement constitutes (assuming its due authorization and
execution by the other Members) such Member’s legal, valid and binding
obligation.
          (c) Such Member is acquiring its Interest for investment solely for
such Member’s own account and not for distribution, transfer or sale to others
in connection with any distribution or public offering.
          (d) Such Member (i) has received all information that such Member
deems necessary to make an informed investment decision with respect to an
investment in the Company and (ii) has had the unrestricted opportunity to make
such investigation as such Member desires pertaining to the Company and an
investment therein and to verify any information furnished to such Member.
          (e) Such Member understands that such Member must bear the economic
risk of an investment in the Company for an indefinite period of time because
(i) the Interests have not been registered under the Securities Act and
applicable state securities laws and (ii) the Interests may not be sold,
transferred, pledged or otherwise disposed of except in accordance with this
Agreement and then only if they are subsequently registered in accordance with
the provisions of the Securities Act and applicable state securities laws or
registration under the Securities Act or any applicable state securities laws is
not required.
     5.11. Relationship With the Managing Member.
          (a) It is the intention of each of the Managing Member and the Class B
Members that, unless otherwise determined by the Managing Member, the number of
the Class A Shares and Class B Shares outstanding shall at all times equal the
number of Class A Units and Class B Units outstanding, respectively, and each of
the Company, the Managing Member and the Class B Members agrees to cooperate to
give effect to the intent of this Section 5.11(a).
          (b) The Managing Member shall not, directly or indirectly, enter into
or conduct any business, or hold any assets other than (i) business conducted
and assets held by the Company and its Subsidiaries, (ii) the ownership,
acquisition and disposition of equity interests of the Company, (iii) the
management of the business of the Company and its Subsidiaries, (iv) the
offering, sale, syndication, private placement or public offering of shares,
bonds, securities or other interests in compliance with this Section 5.11,
(v) any activity or transaction contemplated by this Agreement and the
Registration Rights Agreement and (vi) such activities as are incidental to the
foregoing.
          (c) The Managing Member shall not own any assets or take title to
assets (other than temporarily in connection with an acquisition prior to
contributing such assets to the Company) other than equity interests in the
Company and such cash and cash equivalents, bank accounts or

24



--------------------------------------------------------------------------------



 



similar instruments or accounts as the Board of Directors of the Managing Member
deems reasonably necessary for the Managing Member to carry out its
responsibilities contemplated under this Agreement.
          (d) The Managing Member shall, directly, maintain at all times
ownership of all outstanding Class A Units, and shall not permit any Person to
possess or exercise a right or ability to remove, replace, appoint or elect the
Managing Member of the Company.
          (e) If the Managing Member issues any equity securities after the date
of this Agreement:
               (i) at any time the Managing Member issues any equity securities
other than pursuant to the 2007 Plan, the Managing Member shall immediately
contribute all the cash proceeds, assets or other consideration or payments
received from or in respect of the issuance of securities and from the exercise
of any rights contained in any such securities, including from a Class B Member
in respect of such issuance (collectively, the “Equity Proceeds”) (x) to the
Company and the Company shall immediately issue to the Managing Member, in
exchange for the Equity Proceeds contributed to the Company and any deemed
Capital Contributions pursuant to Section 5.11(e)(iii), (A) in the case of an
issuance of a Class A Share, one Class A Unit, and (B) in the case of an
issuance of any other equity securities by the Managing Member, a new class or
series of units or other equity securities with designations, preferences and
other rights, terms and provisions that are substantially the same as those of
such Managing Member’s equity securities equal in number to the number of the
Managing Member’s equity securities issued or, (y) if otherwise agreed in
writing by the Managing Member and any other Member, to such Member and such
Member shall immediately transfer to the Manager, in exchange for such Equity
Proceeds, applicable Class B Units held by such Member, which Class B Units
shall be automatically converted upon transfer, (A) in the case of an issuance
of a Class A Share, one Class A Unit or, (B) in the case of an issuance of any
other securities by the Managing Member, a new class or series of units or other
equity securities with designations, preferences and other rights, terms and
provisions that are substantially the same as those of such Managing Member’s
equity securities equal in number to the number of the Managing Member’s equity
securities issued;
               (ii) at any time the Managing Member issues a Class A Share
pursuant to the 2007 Plan (whether pursuant to the exercise of a stock option or
the grant of a stock award or otherwise), (x) the Managing Member shall be
deemed to have contributed to the Company an amount of cash equal to the per
share closing price of its Class A common stock on the New York Stock Exchange
on the trading day immediately prior to the date of such issuance (or, if
earlier, on the date the related option is exercised) and shall concurrently
transfer the Equity Proceeds, if any, to the Company (such Equity Proceeds shall
not constitute a Capital Contribution) and (y) the Company shall be deemed to
have purchased from the Managing Member the Class A Shares for the amount of
cash deemed contributed by the Managing Member to the Company pursuant to clause
(x) above and shall issue one Class A Unit to the Managing Member; and

25



--------------------------------------------------------------------------------



 



               (iii) in the event of any issuance of Class A Shares by the
Managing Member, and the contribution to the Company, by the Managing Member, of
the cash proceeds or other consideration or payments received from or in respect
of such issuance (including from a Class B Member in respect of such issuance),
if the cash proceeds or other consideration or payments actually received by the
Managing Member are less than the gross proceeds of such issuance as a result of
any underwriter’s discount or other expenses paid or incurred in connection with
such issuance (after giving effect to any consideration or payments paid by
Class B Members in respect of such issuance), the Managing Member shall be
deemed to have made a capital contribution to the Company in the amount equal to
the sum of the cash proceeds or other consideration or payments of such issuance
plus the amount of such underwriter’s discount and other expenses paid by the
Managing Member, which discount and expense shall be treated as an expense for
the benefit of the Company for purposes of Section 4.01.
          (f) If, at any time, any Class A Shares (or such other class or series
of equity securities) of the Managing Member is to be redeemed by the Managing
Member for cash, the Company shall, immediately prior to such redemption, redeem
one (1) Class A Unit (or such other class or series of equity securities in the
Company) held by the Managing Member, upon the same term and for the same price
per Class A Unit (or such other class or series of equity securities in the
Company), as such Class A Shares (or such other class or series of equity
securities of the Managing Member).
          (g) Neither the Company nor the Managing Member shall in any manner
subdivide (by split, distribution, reclassification, recapitalization or
otherwise) or combine (by reverse split, reclassification, recapitalization or
otherwise) their respective class or series of outstanding units and common
stock with designations, preferences and other rights, terms and provisions that
are substantially the same, unless such class of series of units or common stock
are subdivided or combined concurrently in an identical manner.
          (h) Each Class B Member shall, concurrently with the execution and
delivery of this Agreement or, in the event that any Class B Units are issued by
the Company to such Class B Member subsequent to the date hereof, concurrently
with such subsequent issuance, (i) execute and deliver to the Managing Member a
subscription agreement in form satisfactory to the Managing Member, subscribing
to a number of Class B Shares equal to the number of Class B Units held by such
Class B Member as of the date hereof or, with respect to a subsequent issuance,
the number of Class B Units to be issued to such Class B Member at such
subsequent issuance, (ii) pay to the Managing Member consideration for such
subscribed Class B Shares at the par value, (iii) if such Class B Member is not
a party to the Class B Stockholders Agreement, execute and deliver to the
Managing Member a counterpart to the Class B Stockholders Agreement or an
additional party signature page thereto and (iv) execute and deliver to the
Managing Member such instruments, certificates, agreements and other documents
as may be reasonably required by the Managing Member to effect the issuance of
such subscribed Class B Shares. The Managing Member shall issue to such Class B
Member, upon receipt of the foregoing, the Class B Shares so subscribed.

26



--------------------------------------------------------------------------------



 



          (i) Notwithstanding the foregoing provisions of this Section 5.11, the
Managing Member may incur indebtedness and may take other actions if the
Managing Member determines in good faith that such indebtedness or other actions
are in the best interests of the Company.
ARTICLE VI
TRANSFER OF UNITS
     6.01. Transfer of Units.
          (a) No Class B Member or transferee thereof shall, without the prior
written consent of the Managing Member, which may be withheld in its sole
discretion, create, or suffer the creation of, a Lien in such Member’s Units.
          (b) The Managing Member shall not Transfer any Class A Units.
          (c) No Class B Member shall Transfer, or suffer the Transfer of, such
Class B Member’s Units (including by way of indirect transfer resulting from the
direct or indirect transfer of control of any entity which is a Class B Member),
in whole or in part, nor enter into any agreement as the result of which any
Person shall become interested with such Class B Member therein except subject
to Section 6.01(d), (i) with the prior written consent of the Managing Member,
which may be withheld in its sole discretion, (ii) by last will and testament
to: (A) spouses or lineal descendants, (B) inter vivos trusts, (C) family
limited partnerships or similar entities or (D) devices for the benefit of
spouses and lineal descendants, on the condition in each case that each
Transferee thereof expressly acknowledges and agrees in writing that such
transferred Interests (or a portion thereof) are subject to this Agreement and
all of the terms and conditions hereof or (iii) pursuant to Exhibit B hereof.
          (d) Except with the written consent of the Managing Member, no
Transfer of a Unit shall be permitted (and, if attempted, shall be void ab
initio) if, in the determination of the Managing Member,
               (1) such Transfer is made to any Person who lacks the legal
right, power or capacity to own such Unit;
               (2) such Transfer would require the registration of such
transferred Unit or of any class of Unit pursuant to any applicable United
States federal or state securities laws (including, without limitation, the
Securities Act or the Exchange Act) or other foreign securities laws or would
constitute a non-exempt distribution pursuant to applicable state securities
laws;

27



--------------------------------------------------------------------------------



 



               (3) to the extent requested by the Managing Member, the Company
does not receive such legal and/or tax opinions and written instruments
(including, without limitation, copies of any instruments of Transfer and such
Assignee’s consent to be bound by this Agreement as an Assignee) that are in a
form satisfactory to the Managing Member, as determined in the Managing Member’s
sole discretion;
               (4) such a Transfer would pose a material risk that the Company
would be a “publicly traded partnership” as defined in Section 7704 of the Code;
               (5) such Transfer would result in 50 percent or more of the
Company’s total “partnership interests” having been “sold or exchanged” in any
12 month period (within the meaning of Section 708(b)(1)(B) of the Code) and the
resulting termination of the Company pursuant to Section 708(b)(1)(B) would, in
the determination of the Managing Member, have a more than immaterial adverse
effect on the Company or the Members; or
               (6) in the case of a Class B Unit, such transfer shall have been
made in accordance with the Class B Stockholders Agreement.
          (e) Notwithstanding Section 6.02(b), (i) at any time prior to or
following a Transfer of Class B Units by a Class B Member, the transferring
Class B Member, the transferee and the Managing Member may agree in writing, in
the sole discretion of each such Person, that all or any portion of the Class B
Units that may be forfeited by a Permitted Transferee pursuant to
Section 6.02(b) shall instead be forfeited by the Employee Member that
transferred such Class B Units; and (ii) with respect to any Class B Units
transferred by an Employee Member to a Permitted Transferee prior to the date
hereof, such Class B Units shall not be subject to forfeiture by such Permitted
Transferee and such Employee Member shall instead forfeit an additional number
of Class B Units equal to the number of Class B Units that otherwise would have
been forfeited by such Permitted Transferees pursuant to Section 6.02(b) (for
example, if an Ordinary Employee Member transferred twenty (20) Class B Units to
a Permitted Transferee prior to the date hereof, retained eighty (80) Class B
Units and thereafter breached Section 5.07 during the term of his employment,
such Ordinary Employee Member shall forfeit twenty five (25) Class B Units and
such Permitted Transferee shall not forfeit any Class B Units).
          (f) Any purported Transfer of Units not in compliance with this
Section 6.01 shall be void and shall not create any obligation of the party of
the Company or its Members to recognize such Transfer.
     6.02. Vesting and Forfeiture of Units.
          (a) Vesting of Units.

28



--------------------------------------------------------------------------------



 



               (1) Units Held by the Managing Member and the Non-Employee
Members. All Class A Units held by the Managing Member and, except as may be
agreed in writing by the Managing Member and a Non-Employee Member, all Class B
Units held by a Non-Employee Member shall be fully vested and shall not be
subject to forfeiture under this Section 6.02 for any reason.
               (2) Units Held by Employee Members and their Permitted
Transferees. All Class B Units shall be vested or subject to vesting provisions
as set forth on the Register of Members. Unvested Class B Units shall vest in
accordance with the Plan under which such Class B Units were issued. Except as
may be agreed in writing by the Managing Member and a Class B Member, Class B
Units held by a Permitted Transferee of an Employee Member shall vest at the
same times as such Class B Units would have vested had such Class B Units
continued to be held by such Employee Member.
               (3) Forfeiture of Unvested Class B Units. Except as provided in
the Plan pursuant to which an unvested Class B Unit is issued or as otherwise
may be agreed in writing by the Company and a Class B Member, all unvested
Class B Units held by an Employee Member and all unvested Class B Units
transferred by such Employee Member to, and held by, his or her Permitted
Transferees, on the date of termination of employment of such Employee Member
with the Company Group shall be forfeited upon such termination.
     (b) Additional Forfeiture of Class B Units.
               (1) Termination for Cause. Subject to Section 6.01(e), in the
event that an Employee Member’s employment by the Company Group has been
terminated for Cause, such Employee Member and each of his or her Permitted
Transferees shall each forfeit seventy-five percent (75%) of the number of
vested Class B Units and one hundred percent (100%) of the unvested Class B
Units held by such Member as of the date of such termination, unless the Board
of Directors of the Managing Member, in its sole discretion, determines
otherwise.
               (2) Initial Managing Principal Breach of Restrictive Covenants.
Subject to Section 6.01(e), in the event that an Initial Managing Principal
breaches Section 5.07 during the term of his employment with the Company Group
or during the three years period following such term of employment, in addition
to any forfeiture that may result from the application of Section 6.02(a)(3)
(should such breach result in a termination of employment), unless the Board of
Directors of the Managing Member, in its sole discretion, determines otherwise,
such Initial Managing Principal and each of his or her Permitted Transferees
shall each forfeit one hundred percent (100%) of unvested Class B Units, and the
excess of (A) fifty (50%) of the number of vested Class B Units held by such
Member as of the earlier of (i) the date of such breach and (ii) the date of
termination of such Initial Managing Principal’s employment with the Company
Group

29



--------------------------------------------------------------------------------



 



over (B) the aggregate number of vested Class B Units (if any) previously
forfeited by such Member under this Section 6.03(b)(2).
               (3) Ordinary Employee Member Breach of Restrictive Covenants.
Subject to Section 6.01(e), in the event that an Ordinary Employee Member
breaches Section 5.07 during the term of his or her employment or during the
eighteen (18) month period following such term of employment, in addition to any
forfeiture that may result from the application of Section 6.02(a)(3) (should
such breach result in a termination of employment) , unless the Board of
Directors of the Managing Member, in its sole discretion, determines otherwise,
such Ordinary Employee Member and each of his or her Permitted Transferees shall
each forfeit one hundred percent (100%) of unvested Class B Units, and the
excess of (A) 25% of the number of vested Class B Units held by such Member as
of the earlier of (i) the date of such breach and (ii) the date of termination
of such Ordinary Employee Member’s employment with the Company Group over
(B) the aggregate number of vested Class B Units (if any) previously forfeited
by such Member under this Section 6.03(b)(3).
          (c) Consequences of Forfeiture. In the event a Class B Member’s
Class B Units are forfeited pursuant to Section 6.02(b), (i) the exact number of
Class B Units (if not a whole number) shall be determined by rounding to the
nearest whole number of Class B Units, (ii) such Class B Member shall cease to
hold such number of Class B Units, (iii) forfeited Class B Units shall be held
in the treasury of the Company and thereafter may be awarded pursuant to a Plan
and (iv) the Managing Member shall reflect the reduction of the number of units
by revising the Register of Members. In addition, such Class B Member shall
reasonably cooperate with the Managing Member to assist in the redemption of an
equal number of Class B Shares held by such Class B Member.
     6.03. Drag Along Rights. If holders of more than 50% of the outstanding
Class B Units held by Class B Members (the “Selling Holders”) propose to sell to
a third party any Class B Units held by such Class B Members (including Class B
Units transferred by such Class B Members to, and held by, their Permitted
Transferees) (whether such sale is by way of purchase, merger, recapitalization
or other form of transaction), then upon (i) the request of the Selling Holders
and (ii) the consent of the Managing Member and a Majority in Interest of
Class B Members, each other Class B Member, shall sell the same percentage, as
applicable, of the Class B Units beneficially owned by such Class B Member to
such third party buyer pursuant to the same terms and conditions negotiated by
the Selling Holders for the sale of the Class B Units held by the Selling
Holders. For example, if the Selling Holders propose to sell 35% of the Class B
Units held by each of them, any other Member shall, upon request of the Selling
Holders and the consent of the Managing Member and the Majority in Interest of
Class B Members, sell 35% of the Class B Units held by such other Class B
Member. Each of the Class B Members agrees to such sale and to execute such
agreements, powers of attorney, voting proxies or other documents and
instruments as may be necessary or desirable to consummate such sale. Each of
the Class B Members further agrees to timely take such other actions as the
Managing Member may reasonably request as necessary in connection with the
consummation of such sale. Each

30



--------------------------------------------------------------------------------



 



Class B Member shall be required to make customary representations and
warranties in connection with such transfer with respect to his, her or its own
authority to transfer his, her or its title to the Class B Units transferred,
together with such other representations and warranties with respect to the
Company as are made by the Selling Holders in connection with such sale;
provided, however, that the liability of each Class B Member with respect to the
representations and warranties concerning the Company shall be limited to his
pro rata portion of the proceeds paid in such sale. Each Class B Member shall
pay his pro rata portion (based on the total value of the consideration received
by such Class B Member compared to the aggregate consideration received by all
Members in the transaction) of the reasonable out-of-pocket expenses incurred in
connection with a sale consummated pursuant to this Section 6.03.
ARTICLE VII
MANAGING MEMBER; EXECUTIVE COMMITTEE; OFFICERS
     7.01. Powers of the Managing Member.
          (a) The business and affairs of the Company shall be under the sole
and exclusive direction, management and supervision of the Managing Member. In
addition to all powers provided or permitted by the Laws of the State of
Delaware or any other applicable Law, the Managing Member is hereby authorized
on behalf of the Company: to expend Company funds in furtherance of the business
and purpose of the Company; to admit Members and issue Units for consideration
and on terms and conditions in his discretion; to incur obligations for and on
behalf of the Company in connection with its business; to open, maintain and
close, in the name of the Company, brokerage and bank accounts, and to draw
checks or other orders for the payment of money; to borrow or raise moneys for
and on behalf of the Company upon such terms and conditions as may be necessary
or advisable and without limit as to amount or manner and time of repayment; to
issue, accept, endorse and execute promissory notes, drafts, bills of exchange,
bonds, debentures and other negotiable or non-negotiable instruments and
evidences of indebtedness; to hypothecate, mortgage or pledge the whole or any
part of the property or credit of the Company, whether at the time owned or
thereafter acquired; to repay in whole or in part, refinance, modify or extend
any security interest affecting property owned by the Company and, in connection
therewith, to execute for and on behalf of the Company any or all extensions,
renewals, or modifications of such security interests; to lend funds and other
property of the Company either with or without security; to waive any default
under any agreement to which the Company is a party; to apply for membership or
participation in any exchanges, clearing agencies, trade associations or other
organizations and to take any actions and disclose any information necessary or
appropriate in connection with such applications; to determine, subject to the
provisions of this Agreement, the terms of any offering of Units and the manner
of complying with applicable Law and to take any additional action as he shall
deem necessary or desirable to effectuate the offering of Units; to prepare,
execute, file and deliver any documents, instruments or agreements; to employ
such agents, brokers, traders, consultants, advisers, employees, attorneys and
accountants as he deems appropriate and necessary to the conduct of the Company,
at such rates and fees as it deems necessary or appropriate, whether or not they
are associates or Affiliates of the Company or the Managing Member; to obtain
insurance for the

31



--------------------------------------------------------------------------------



 



proper protection of the Company and the Members; to commence or defend any
litigation or arbitration involving the Managing Member in its capacity as
Managing Member, and to retain legal counsel in connection therewith and to pay
out of the assets of the Company any and all liabilities and expenses, including
fees of legal counsel, incurred in connection therewith (except if the Managing
Member is or becomes liable therefor under Section 7.07 hereof); to take any
other action contemplated to be taken by the Managing Member pursuant to this
Agreement; and to make such other decisions and enter into any other agreements
or take such other action as he believes to be necessary or desirable to carry
out the business and purpose of the Company.
          (b) Notwithstanding the foregoing, the Managing Member shall not,
without the consent of a Majority in Interest of the Class B Members, have the
power and authority to effectuate the sale, lease, transfer, exchange or other
disposition of all or substantially all of the assets of the Company (including,
but not limited to, the exercise or grant of any conversion, option, privilege
or subscription right or any other right available in connection with any assets
at any time held by the Company) or the merger, consolidation, reorganization or
other combination of the Company with or into another entity.
     7.02. Executive Committee. The Company shall have an executive committee
(the “Executive Committee”) to which the Managing Member may delegate such power
and authority as the Managing Member may determine, subject to the right of
Managing Member to revoke or modify such delegation. The Executive Committee
shall consist of the Chairman of the Managing Member, together with such other
Administrative Officers as may be designated and/or removed by the Chairman.
Each member of the Executive Committee shall have one (1) vote in any decision
of the Executive Committee. The Executive Committee may act only with majority
vote or majority written consent of its members and may act in accordance with
such rules and procedures as it may determine from time to time. Initially,
Richard S. Pzena, John P. Goetz, A. Rama Krishna and William L. Lipsey shall
serve as members of the executive committee.
     7.03. Administrative Officers.
          (a) The Managing Member may from time to time appoint or remove one
(1) or more administrative officers (individually, an “Administrative Officer,”
and collectively, the “Administrative Officers”) from among the employees of the
Company to carry out the day-to-day affairs of the Company. No Administrative
Officer need be a Member. Each Administrative Officer’s title and authority
shall be as determined from time to time by the Managing Member.
          (b) The Managing Member shall appoint a chief compliance officer of
the Company to report directly to the Managing Member (the “Chief Compliance
Officer”). The responsibilities of the Chief Compliance Officer shall include
(i) recommending to the Managing Member policies and procedures reasonably
designed to prevent violation by the Company and its employees of federal
securities laws, (ii) administering the policies and procedures adopted

32



--------------------------------------------------------------------------------



 



and implemented for such purpose and (iii) such other matters as the Managing
Member shall prescribe.
     7.04. Binding Company. (a) No Class B Member, acting individually in its
capacity as such, has the right or authority to act for or bind, or to otherwise
assume any obligation or responsibility on behalf of, the Company except as
specifically authorized in accordance with this Agreement. The Company may only
act and bind itself through:
               (i) the action of the Managing Member in accordance with this
Agreement;
               (ii) the collective action of the members of the Executive
Committee if and to the extent authorized by the Managing Member or this
Agreement or by the Managing Member; or
               (iii) the action of an Administrative Officer if and to the
extent authorized by this Agreement, the Managing Member or the Executive
Committee in accordance with this Agreement.
     7.05. Reliance by Third Parties. Persons dealing with the Company are
entitled to rely conclusively upon the power and authority of the Managing
Member or the Executive Committee as hereinabove set forth and upon the
certificate of the Managing Member or an Administrative Officer (i) as to who
the Members hereunder are, (ii) as to the existence or nonexistence of any fact
or facts which constitute conditions precedent to acts by the Members or in any
other manner germane to the affairs of the Company, (iii) as to who is
authorized to execute and deliver any instrument or document on behalf of the
Company, (iv) as to the authenticity of any copy of this Agreement and
amendments hereto, (v) as to any act or failure to act by the Company or as to
any other matter whatsoever involving the Company or any Member (solely with
respect to the activities of the Company), or (vi) as to the authority of any
Administrative Officer to act. Any corporation, brokerage firm or transfer agent
called upon to transfer any securities to or from the name of the Company shall
be entitled to rely on instructions or assignments signed or purporting to be
signed by a Managing Member or an Administrative Officer without inquiry as to
the authority of the person signing or purporting to sign such instructions or
assignments or as to the validity of any transfer to or from the name of the
Company. At the time of any such transfer, any such corporation, brokerage firm
or transfer agent shall be entitled to assume that (i) the Company is then in
existence and (ii) that this Agreement is in full force and effect and has not
been amended, in each case unless such corporation, brokerage firm or transfer
agent shall have received written notice to the contrary.
     7.06. Duties of Managing Member, the Executive Committee and Employee
Members. During the continuance of the Company, the Managing Member, each member
of the Executive Committee and each Employee Member shall devote such time and
effort to the Company business as may be necessary to promote adequately the
interests of the Company. Failure of

33



--------------------------------------------------------------------------------



 



any the Managing Member, any member of the Executive Committee or any Employee
Member to devote his time, skill and attention to the Company to the extent
required pursuant to this Section 7.06 due to illness shall not constitute a
breach of his obligation to the Company pursuant to this Section 7.06.
     7.07. Liability of Managing Member and the Executive Committee.
Notwithstanding anything to the contrary contained herein, a Managing Member or
an Executive Committee member, individually, or the Executive Committee,
collectively, shall not be liable, responsible or accountable in damage or
otherwise to the Company or to any Member, successor, assignee or transferee
except by reason of acts or omissions due to fraud or intentional misconduct or
that constitute a violation of the implied contractual duty of good faith and
fair dealing.
     7.08. Indemnification, Reliance and Fiduciary Duty.
          (a) Indemnification by the Company. To the fullest extent permitted by
applicable Law, the Company shall indemnify, defend and hold any Covered Person
harmless from and against any loss, liability, damage, cost or expense,
including reasonable attorneys’ fees, in defense of any demands, claims or
lawsuits against such Covered Person in or as a result of or relating to its
capacity, acts or omissions as Managing Member, Executive Committee member,
Chief Compliance Officer, Administrative Officer or as an agent, employee,
officer, adviser, or consultant, concerning the business, or activities
undertaken on behalf of the Company, including any demands, claims or lawsuits
initiated by a Member or resulting from or relating to the offer and sale of the
Units in the Company, provided that the acts or omissions of such Covered Person
are not the result of fraud, intentional misconduct or a violation of the
implied contractual duty of good faith and fair dealing, or such a lesser
standard of conduct as under applicable Law prevents indemnification hereunder
or were taken in the knowledge that such actions were not within the stated
purposes and powers of the Company (the “Disabling Conduct”).
          A Covered Person shall be entitled to receive, upon application,
advances to cover the costs of defending any claim or action against such
Covered Person; provided, however, that such advances shall be repaid to the
Company if such Covered Person violated any of the standards set forth in the
preceding paragraph. All rights of a Covered Person shall survive the
dissolution of the Company and the death, retirement, removal, dissolution,
incompetency or insolvency of such Covered Person, provided that notice of a
potential claim for indemnification hereunder is made by or on behalf of such
Covered Person seeking such indemnification prior to the time distribution in
liquidation of the property of the Company is made pursuant to Section 8.02
hereof.
          (b) Reliance. A Covered Person shall be fully protected in relying in
good faith upon the records of the Company and upon such information, opinions,
reports or statements presented to the Company by any Person (other than such
Covered Person) as to matters the Covered Person reasonably believes are within
such other Person’s professional or expert competence and who has been selected
with reasonable care by or on behalf of the Company, including

34



--------------------------------------------------------------------------------



 



information, opinions, reports or statements as to the value and amount of the
assets, liabilities, profits, losses, or any other facts pertinent to the
existence and amount of assets from which distributions to Members might
properly be paid.
          (c) Fiduciary Duty. To the extent that, at law or in equity, a Covered
Person has duties (including fiduciary duties) and liabilities relating to the
Company or to another Member or any Affiliate of another Member, a Covered
Person acting pursuant to the terms, conditions and limitations of this
Agreement shall not be liable to the Company or to another Member or any
Affiliate of another Member for its good faith reliance on the provisions of
this Agreement. The provisions of this Agreement, to the extent that they expand
or restrict the duties and liabilities of a Covered Person otherwise existing at
law or equity, are agreed by the Members to modify to that extent such other
duties and liabilities of the Covered Person to the extent permitted by law.
          To the fullest extent permitted by applicable law and unless otherwise
expressly provided herein, (i) whenever a conflict of interest exists or arises
between the Managing Member and the Company or another Member, or (ii) whenever
this Agreement or any other agreement contemplated herein provides that the
Managing Member shall act in a manner that is fair and reasonable to the Company
or any other Member, the Managing Member shall resolve such conflict of interest
or take such action, considering in each case the relative interest of the
Company, each other Member and the Managing Member, to such conflict, agreement,
transaction or situation and the benefits and burdens relating to such
interests, any customary or accepted industry practices, and any applicable
generally accepted accounting practices or principles. So long as the Managing
Member acts, based on the foregoing sentence, in good faith and in a manner
consistent with the foregoing sentence, the resolution or action so made or
taken by the Managing Member shall not constitute a breach of this Agreement or
any other agreement contemplated herein.
          Notwithstanding anything to the contrary in the Agreement or under
applicable Law, whenever in this Agreement the Managing Member is permitted or
required to make a decision or take an action or omit to do any of the foregoing
acting solely in its capacity as the Managing Member, the Managing Member shall,
except where an express standard is set forth, be entitled to make such decision
in its sole discretion (and the words “in its sole discretion” should be deemed
inserted therefor in each case in association with the words “Managing Member,”
whether or not the words “sole discretion” are actually included in the specific
provisions of this Agreement), and in so acting in its sole discretion the
Managing Member shall be entitled to consider only such interests and factors as
it desires, including its own interests, and, except as set forth in the
preceding paragraph in the case of a conflict of interest, shall have no duty or
obligation to give any consideration to any interest of or factors affecting the
Company, any of the Company’s Affiliates, any other Member or any other Person.
To the fullest extent permitted by applicable Law, if pursuant to this Agreement
the Managing Member, acting solely in its capacity as the Managing Member, is
permitted or required to make a decision in its “good faith” or under another
express standard, the Managing Member shall act under such express standard and
shall not be subject to any other or different standard imposed by this
Agreement or otherwise other applicable Law.

35



--------------------------------------------------------------------------------



 



          The Managing Member may consult with the legal counsel and accountants
and any act or omission suffered or taken by the Managing Member on behalf of
the Company in furtherance of the interests of the Company in good faith in
reliance upon and in accordance with the advice of such counsel or accountants
will be full justification for any such act or omission, and the Managing Member
will be fully protected in so acting or omitting to act so long as such counsel
or accountants were selected with reasonable care.
          (d) Insurance. To the fullest extent permitted by Law, the Company may
purchase and maintain insurance on behalf of any Covered Person against any
liability asserted against such Covered Person, whether or not the Company would
have the power to indemnity such Covered Person against such liability under the
provision of this Section 7.08.
ARTICLE VIII
DISSOLUTION, LIQUIDATION AND TERMINATION OF THE COMPANY
     8.01. Dissolution. The Company shall dissolve upon the first to occur of
the following:
          (a) a determination by the Managing Member and a Majority in Interest
of the Class B Members that the Company should dissolve; or
          (b) the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act.
          Upon the dissolution of the Company, no further business shall be done
in the Company name except the completion of any incomplete transactions and the
taking of such action as shall be necessary for the winding up of the affairs of
the Company and the distribution of its assets.
     8.02. Liquidation.
          (a) Subject to the provisions of Article IX, upon dissolution of the
Company, the Managing Member shall (i) cause such of the Company property as the
Managing Member shall deem appropriate to be sold in the manner and at the price
the Managing Member determines, (ii) determine each Member’s Capital Account
pursuant to Article III hereof, (iii) determine each Member’s pro rata share of
Company Income and Company Loss in accordance with Sections 3.01 and 3.02
hereof; and (iv) take the following actions and make the following distributions
out of the property of the Company in the following manner and order:
               (1) pay all debts and liabilities of the Company and expenses of
liquidation in the order of priority provided by Law; and

36



--------------------------------------------------------------------------------



 



               (2) distribute the remainder of the property in cash to each
Member in accordance with the aggregate positive Capital Account balance, taking
into account all allocations of Company Income and Company Loss, and all
distributions of Company assets, for the Fiscal Year of the liquidation and for
all prior periods. Any assets of the Company that are distributed in kind
hereunder shall be taken at their Gross Asset Value on the day of distribution.
          (b) No Member shall be obligated to restore a negative Capital
Account.
Anything in the foregoing provisions of this Section 8.02 to the contrary
notwithstanding, each Member hereby agrees that any such dissolution or
distribution shall be postponed for such period of time as may be required by
the Securities and Exchange Commission or any other Governmental or Regulatory
Authority having jurisdiction over the Company or its business, and any property
of the Company so retained by the Company shall continue at the risk of the
Company and be subject to all debts and other obligations of the Company;
provided that the Managing Member will use his best efforts to obtain the
regulatory approvals necessary to effect such dissolution or distribution.
ARTICLE IX
RESERVES UPON DISSOLUTION
     9.01. Reserves. The amount of any distribution upon a dissolution shall be
made in cash or in kind or partially in cash, as the Managing Member shall
determine, less a reserve determined in the sole discretion of the Managing
Member.
     9.02. Distribution of Reserves. Any reserve amounts so withheld will be
deposited by the Managing Member in an interest bearing account at a major bank
headquartered in New York City. Upon determination by the Managing Member that
circumstances no longer require the retention of any amount reserved pursuant to
this Agreement, the Managing Member shall pay such sum to the Members (or their
respective Legal Representative), along with any interest earned on such
account, at the earliest practicable time.
ARTICLE X
ACCOUNTING
     10.01. Accounts of the Company. The books and records of account of the
Company shall be maintained in accordance with GAAP consistently applied and
shall be reconciled to comply with the methods followed by the Company for
United States Federal income tax purposes, consistently applied. The books and
records shall be maintained at the Company’s principal office or at a location
designated by the Managing Member.

37



--------------------------------------------------------------------------------



 



     10.02. Annual Reports to Members. Within one hundred twenty (120) days
after the end of each Fiscal Year, the Managing Member shall cause to be
prepared and mailed to each Member one (1) or more reports setting forth, as of
the end of such Fiscal Year, (a) a statement of Company Income and the amount of
such Member’s Capital Account and, as soon as thereafter practicable, the amount
of such Member’s share of the Company’s taxable income or loss for such Fiscal
Year, in sufficient detail to enable him to prepare his federal, state and other
tax returns and (b) a balance sheet and statements of operations and cash flows
for the Company and its subsidiaries as of and for the Fiscal Year. The
financial statements described in this Section 10.02 shall be prepared in
accordance with GAAP applied on a consistent basis (except as may be noted
therein).
     10.03. Tax Returns and Tax Elections.
          (a) The Company’s accountants shall prepare all federal, state and
local tax returns of the Company for each year for which such returns are
required to be filed. The Managing Member, in his or its sole discretion, shall
determine the accounting methods and conventions under the tax laws of the
United States, the several states and other relevant jurisdictions as to the
treatment of income, gain, loss, deduction and credit of the Company or any
other method or procedure related to the preparation of such tax returns. The
Managing Member, in its sole discretion, may cause the Company to make or
refrain from making any and all elections permitted by such tax laws, provided
that the Company shall make an election under Section 754 of the Code promptly
following the date hereof.
          (b) Each Member agrees that, in respect of any year in which he has or
had any interest in the Company, he shall not (i) treat, on his individual
income tax returns, any item of income, gain, loss, deduction or credit relating
to his interest in the Company in a manner inconsistent with the treatment of
such item by the Company as reflected on the Form K-1 or other information
statement furnished by the Company to such Member for use in preparing his
income tax returns or (ii) file any claim for refund relating to any such item
based upon, or that would result in, such inconsistent treatment unless such
Member has been advised by counsel that treating such item in a manner
consistent with the treatment of such item by the Company would subject such
Member to penalties under the Code.
          (c) The Managing Member, or a Person designated by the Managing Member
who is a Member, shall be the Company’s Tax Matters Partner (as that term is
defined in Section 6231(a)(7) of the Code) in the event of an income tax audit
of any Company return. To the extent the Company is treated as an entity for
purposes of the audit, including administrative settlement and judicial review,
the Tax Matters Partner shall be authorized to act for and represent the
Company, and to enter into a settlement agreement within the meaning of
Section 6224(c)(1) of the Code (or comparable provisions under state or local
Law) to which each Member agrees to be bound. All expenses incurred in
connection with any such audit shall be expenses of the Company. The Tax Matters
Partner shall be authorized to carry out on behalf of the Company and at the
Company’s expense all acts appropriate to such designation with respect to
federal, state and local taxing authorities.

38



--------------------------------------------------------------------------------



 



     10.04. No Further Rights to Books and Records. Except for the information
required to be provided to the Members under this Agreement, no Class B Member
shall have the right to demand from the Company, and the Company shall have no
obligation to provide to any Class B Member, any books or records of the
Company.
ARTICLE XI
MISCELLANEOUS
     11.01. Amendments. (a) The terms and provisions of this Agreement
(including, for the avoidance of doubt, any Exhibit or Schedule hereto) may be
modified or amended at any time and from time to time with the written consent
of the Managing Member and a Majority in Interest of the Class B Members,
provided that the Managing Member may, without the consent of any of the other
Members, amend this Agreement:
          (i) to satisfy any requirements, conditions, guidelines or opinions
contained in any opinion, directive, order, ruling or regulation of the
Securities and Exchange Commission, the Internal Revenue Service or any other
U.S. federal or state or non-U.S. governmental agency, or in any U.S. federal or
state or non-U.S. statute, compliance with which the Managing Member deems to be
in the best interest of the Company;
          (ii) (A) to ensure that the Company will not be treated as (x) an
association taxable as a corporation for U.S. federal income tax purposes or
(y) a “publicly traded partnership” for purposes of Section 7704 of the Code or
(B) to comply with the then existing requirements of the Code, final or
temporary Treasury Regulations and the rulings of the Internal Revenue Service
affecting the treatment of the Company as a partnership for federal income tax
purposes;
          (iii) to enable the Company to comply with the requirement of the
“liquidation value safe harbor” election within the meaning of the proposed
revenue procedure of Notice 2005-43, 2005-24 I.R.B. 1, Proposed Treasury
Regulations § 1.83-3(1) or Proposed Treasury Regulations § 1.704-1(b)(4)(xii) at
such time, if any, as such proposed revenue procedure and Treasury Regulations
are promulgated in final or temporary form and made effective as to the Company,
and to make any such other related amendments as may be required by
pronouncements or final or temporary Treasury Regulations issued by the Internal
Revenue Service or Treasury Department after the date of this Agreement and
applicable to the Company;
          (iv) to make any change necessary, appropriate or desirable to give
effect to the express intentions and provisions of Section 5.11, so long as such
change does not have a material adverse effect or result in a material adverse
change to the rights or obligations of any sub-class or group of Class B Members
specified in Section 1.05 singularly or the Class B Members as a whole;
          (v) to change the name of the Company; or
          (vi) to make any other change that is for the benefit of, or not
adverse to the interests of, the Class B Members.

39



--------------------------------------------------------------------------------



 



          (b) Notwithstanding the provisions of Section 11.01(a), no
modification of or amendment to this Agreement shall be made that will:
          (i) materially and adversely affect the rights of a Class B Member in
a manner that discriminates against such Class B Member vis-à-vis the other
Class B Members, or increase the Capital Contribution obligations of a Class B
Member, without the written consent of such Class B Member;
          (ii) modify or amend Sections 5.07, 5.08 or 6.02 in a manner adverse
to any Employee Member without the written consent of either (x) such Employee
Member or (y) a Super Majority in Interest of the Class B Members, provided,
that (A) no such modification or amendment pursuant to clause (y) of this
Section 11.01(b)(ii) shall be effective unless each Employee Member adversely
affected thereby shall have received at least sixty (60) days’ prior notice
thereof, (B) any such modification or amendment shall only apply to such
Employee Member if such Employee Member is an employee of the Company Group at
the end of such sixty (60) day period and (C) any Employee Member who resigns
during such sixty (60) day notice period shall be subject to such sections as in
effect prior to such amendment or modification, provided, further, however, that
the Managing Member may, without the consent of any of the other Members, modify
or amend Sections 5.07, 5.08 or 6.02 in a manner that applies solely to Members
admitted following the time of such amendment; or
          (iii) modify or amend the requirement in any provision of this
Agreement (including this Section 11.01) calling for the consent, vote or
approval of a Majority in Interest of the Class B Members, of a Super Majority
in Interest of the Class B Member or of a Class B Member, without the written
consent of such Majority in Interest of the Class B Members, such Super Majority
in Interest of the Class B Members or such Class B Member, as the case may be.
     11.02. Severability. If any term, provision, agreement, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, agreements, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not effected in any manner materially adverse to any
party. Upon such a determination, the parties hereof shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
     11.03. Notices. All notices to the Company shall be addressed to its
principal office. All notices addressed to a Member or his Legal Representative
or to the Members as a group shall be addressed to such Member or Legal
Representative or Members at the address of such Member or Legal Representative
for the Members set forth on the Register of Members. Any Member or the Legal
Representative of any Member may designate a new address by notice to such
effect given to the Company. All notices and other communications to be given to
a Member or his Legal Representative shall be sufficiently given for all
purposes hereunder (a) when received, if

40



--------------------------------------------------------------------------------



 



in writing and delivered by hand, (b) two (2) Business Days following deposit
with a nationally recognized courier or overnight delivery service, (c) three
(3) days after being mailed by certified or registered mail, return receipt
requested, with appropriate postage prepaid, or (d) when sent, if sent in the
form of an e-mail message or facsimile if receipt thereof is confirmed by
telephone.
     11.04. No Waiver. No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other subsequent breach or condition,
whether of like or different nature.
     11.05. Copy on File. Each Member hereby agrees that one executed
counterpart of this Agreement or set of executed counterparts shall be held at
the principal office of the Company, that a Certificate of Formation and all
amendments thereto shall be filed in the Office of the Secretary of State of
Delaware and copies thereof shall be held at the principal office of the Company
and that there shall be distributed to each Member, upon the request of such
Member, a conformed copy of this Agreement, as amended from time to time.
     11.06. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
     11.07. Binding Effect. Except as otherwise provided in this Agreement,
every covenant, term, and provision of this Agreement shall be binding upon and
inure to the benefit of the Members and their respective heirs, personal
representatives, successors, permitted transferees and permitted assigns.
     11.08. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement, whether written or oral, among the parties with
regard to the subject matter of this Agreement and supersedes all prior
agreements and understandings with respect to such subject matter.
     11.09. Other Activities. Neither the Company nor any Member (or any
Affiliate of any Member) shall have any right by virtue of this Agreement either
to participate in or to share in any other now existing or future ventures,
activities or opportunities of any of the other Members or their Affiliates, or
in the income or proceeds derived from such ventures, activities or
opportunities.
     11.10. Further Assurances. Each Member agrees to execute and deliver any
and all additional instruments and documents and do any and all acts and things
as may be necessary or expedient to effectuate more fully this Agreement or any
provisions hereof or to carry on the business contemplated hereunder.
     11.11. Counterparts. This Agreement may be executed in one or more
counterparts, including counterparts executed by additional Class B Members
admitted to the Company, and

41



--------------------------------------------------------------------------------



 



each of such counterparts shall, for all purposes, be deemed to be an original,
but all of such counterparts shall constitute one and the same instrument.
     11.12. Table of Contents and Captions Not Part of Agreement. The table of
contents and captions contained in this Agreement are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of this
Agreement or any provisions hereof.
     11.13. Waiver of Right to Partition. Each of the Members irrevocably waives
during the term of the Company any right that such Member may have to maintain
any action for partition with respect to the property and assets of the Company,
and hereby agrees not to file a bill for a membership accounting or otherwise
proceed adversely in any manner whatsoever against the other Members or the
Company, except for bad faith, gross negligence, fraud, intentional misconduct
or violation of this Agreement.
[Signatures on next page]

42



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of this 30th day of October, 2007.

          MANAGING MEMBER:    
 
        PZENA INVESTMENT MANAGEMENT, INC.    
 
       
BY:
  /s/ Richard S. Pzena
 
Name: Richard S. Pzena    
 
  Title: Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



     
CLASS B MEMBERS:
   
 
   
/s/ Richard S. Pzena
 
Richard S. Pzena
   
 
   
/s/ Wayne A. Palladino
 
Wayne A. Palladino
   
 
   
/s/ Spencer Chen
 
Spencer Chen
   

 



--------------------------------------------------------------------------------



 



CLASS B MEMBERS (continued):
JOHN P. GOETZ
WILLIAM L. LIPSEY
A. RAMA KRISHNA
MICHAEL D. PETERSON
KEITH KOMAR
LAWRENCE KOHN
LISA ROTH
EVAN FIRE
JOAN BERGER
CAROLINE CAI
ALLISON FISCH
BRIAN MANN
WILLIAM C. CONNOLLY
COURTNEY HEHRE
MANOJ TANDON
GREGORY MARTIN
TOPALLI MURTI
JAMES M. KREBS
THE RICHARD PZENA DESCENDANTS TRUST, THE AARON PZENA FAMILY TRUST
THE MICHELE PZENA FAMILY TRUST
THE DANIEL PZENA FAMILY TRUST
THE ERIC PZENA FAMILY TRUST
THE RACHEL THERESA GOETZ TRUST
THE CARRIE ESTHER GOETZ TRUST
THE KRISHNA FAMILY TRUST
THE WILLIAM LIPSEY DYNASTY TRUST
THE WILLIAM LIPSEY GRANTOR RETAINED ANNUITY TRUST
THE MICHAEL D. PETERSON GRANTOR RETAINED ANNUITY TRUST
THE SARAH M. PETERSON GRANTOR RETAINED ANNUITY TRUST
CC GRANTOR RETAINED ANNUITY TRUST I
ANTONIO DESPIRITO
ADS III 2007 GRANTOR RETAINED ANNUITY TRUST
BENJAMIN SILVER
BSS GRANTOR RETAINED ANNUITY TRUST
LJK TRUST I
LJK TRUST IV
MILESTONE ASSOCIATES, L.L.C.
PIPING BROOK, LLC

         
By:
  /s/ Richard S. Pzena
 
Name: Richard S. Pzena
Title: Attorney-in-Fact for each of the above-listed Class B Members    
 
       
By:
  /s/ Wayne A. Palladino
 
Name: Wayne A. Palladino
Title: Attorney-in-Fact for each of the above-listed Class B Members    

 



--------------------------------------------------------------------------------



 



Exhibit A
2006 Plan

 



--------------------------------------------------------------------------------



 



Exhibit B
EXCHANGE RIGHTS OF CLASS B MEMBERS
ARTICLE I
GENERAL PROVISIONS
          1.01. General. This Exhibit B is a part of the Amended and Restated
Operating Agreement of Pzena Investment Management, LLC, dated as of October 30,
2007 (the “Agreement”). Capitalized terms used in this Exhibit B have the
respective meanings given to them in Section 1.2 hereof or, if not defined
therein, in Section 1.08 of the Agreement. Except as otherwise provided herein,
references to Sections in this Exhibit B shall be references to Sections of this
Exhibit B. In the event that the Company is dissolved pursuant to the Agreement,
any exchange right provided in this Exhibit B shall expire on the final
distribution of the assets of the Company.
          1.02. Certain Definitions. As used in this Exhibit, the following
terms shall have the following meanings:
          “Annual Period” shall mean (a) the First Period and (b) each annual
period beginning on a date after the First Period and ending on an annual
anniversary of the IPO Date.
          “Certificate” shall mean the Amended and Restated Certificate of
Incorporation of Pzena Inc., filed with the Secretary of State of the State of
Delaware on October 30, 2007, as thereafter amended from time to time.
          “Class A Shares” shall mean shares of Class A Common Stock of Pzena
Inc.
          “Class B Shares” shall mean shares of Class B Common Stock of Pzena
Inc.
          “Closing” has the meaning set forth in Section 2.4(a).
          “Closing Date” has the meaning set forth in Section 2.4(a).
          “Employee Member Group” has the meaning set forth in
Section 2.2(a)(i).
          “Exchange” shall mean the exchange by a Class B Member of one or more
Class B Units for an equal number of Class A Shares pursuant to the provisions
of this Exhibit B.
          “Exchange Date” has the meaning set forth in Section 2.3(a).
          “Exchange Notice” has the meaning set forth in Section 2.1(b).
          “Exchange Request” has the meaning set forth in Section 2.3.

 



--------------------------------------------------------------------------------



 



          “First Effective Date” shall mean the first effective date of a
registration statement on Form S-3 filed by Pzena Inc.
          “First Period” shall mean the period commencing on the First Effective
Date and ending on the second anniversary of the IPO Date.
          “IPO Date” shall mean the date of the closing of the initial public
offering of the Class A Shares.
          “Registration Rights Agreement” shall mean the Resale and Registration
Rights Agreement, dated as of October 30, 2007, by and among Pzena Inc. and the
Holders named on the signature pages thereto.
ARTICLE II
EXCHANGE
          2.01. Exchange Dates; Exchange Notices.
               (a) The Managing Member shall establish one or more dates in each
Annual Period as a date on which the Class B Members shall be permitted to
Exchange their Class B Units (such date, an “Exchange Date”), provided that the
Managing Member may, by notice to each Class B Member, postpone any Exchange
Date one or more times; provided, further, that if the Managing Member fails to
establish at least one Exchange Date during any Annual Period, the last Business
Day of such Annual Period shall be an Exchange Date. For the avoidance of doubt,
the Managing Member may establish as many Exchange Dates as it shall determine
in its sole discretion.
               (b) The Managing Member shall provide, in respect of at least one
(1) Exchange Date in each Annual Period, a written notice (an “Exchange Notice”)
to all Class B Members at least thirty (30) calendar days prior to such Exchange
Date. In respect of any other Exchange Date within such Annual Period, the
Managing Member may provide an Exchange Notice to one or more Class B Members
such number of days prior to such Exchange Date as the Managing Member may
determine in its sole discretion.
               (c) The Managing Member may permit, in writing or orally, one or
more Class B Members to submit Exchange Requests, such permission to be granted,
withheld or granted on such terms and conditions as determined by the Managing
Member in its sole discretion.

 



--------------------------------------------------------------------------------



 



          2.02. Permissible Exchanges by Class B Members.
               (a) Employee Members.
                    (1) General Rule. Subject to Sections 2.2(a)(ii) and (iii),
2.2(c) and 2.5, during any Annual Period commencing on or following the First
Effective Date and until the date of termination of employment of an Employee
Member, each Employee Member and all Permitted Transferees of such Employee
Member (collectively, the “Employee Member Group”) shall be permitted
collectively to Exchange a number of vested Class B Units in an amount of up to
fifteen percent (15%) of the aggregate number of vested and unvested Class B
Units held by such Employee Member Group as of the first day of such Annual
Period in which the applicable Exchange occurs, provided that, in the event the
members of an Employee Member Group submit requests to Exchange a number of
vested Class B Units that is greater than the number permitted under this
Section 2.2(a)(i) and such members are unable to resolve any dispute among
themselves as to the number of Class B Units that each member may Exchange
within five (5) Business Days of notice by the Managing Member of such dispute,
then each member of such Employee Member Group shall be permitted to Exchange a
number of vested Class B Units in an amount of up to fifteen percent (15%) of
the vested and unvested Class B Units held by such member of such Employee
Member Group as of the first Business Day of such Annual Period.
                    (2) Initial Managing Principals. Notwithstanding
Section 2.2(a)(i) but subject to Sections 2.2(c) and 2.5, during the period
beginning on the day following the date of termination of employment of an
Initial Managing Principal and ending on and including the third anniversary of
such date, no Initial Managing Principal, nor any Permitted Transferee of such
Initial Managing Principal, may Exchange vested Class B Units held by such
Initial Managing Principal or such Permitted Transferee, as the case may be.
Thereafter, an Initial Managing Principal and his Permitted Transferees shall be
permitted to Exchange any or all of the vested Class B Units held by such
Initial Managing Principal and his Permitted Transferees.
                    (3) Ordinary Employee Members. Notwithstanding
Section 2.2(a)(i) but subject to Sections 2.2(c) and 2.5, (A) during the period
beginning on the day following the date of termination of employment of an
Ordinary Employee Member and ending on and including the first anniversary of
such date, no Ordinary Employee Member, nor any Permitted Transferee of such
Ordinary Employee Member, may Exchange vested Class B Units held by such
Ordinary Employee Member or such Permitted Transferee, as the case may be and
(B) beginning on the day following the first anniversary of the date of
termination of employment of an Ordinary Employee Member and ending six

 



--------------------------------------------------------------------------------



 



months thereafter, if an Exchange Date occurs during such six month period, an
Ordinary Employee Member, and each Permitted Transferee of such Ordinary
Employee Member, shall be permitted to Exchange any number of vested Class B
Units, provided that, except as may be agreed in writing by the Managing Member,
such Ordinary Employee Member shall continue to hold throughout such period at
least twenty-five percent (25%) of the aggregate number of vested and unvested
Class B Units held by such Ordinary Employee Member and all Permitted
Transferees of such Ordinary Employee Member on the date of termination of
employment of such Ordinary Employee Member. Thereafter, an Ordinary Employee
Member and all Permitted Transferees of such Ordinary Employee Member shall be
permitted to Exchange any or all of the vested Class B Units held by such
Ordinary Employee Member and such Permitted Transferees.
               (b) Non-Employee Members. Subject to Sections 2.2(c) and 2.5,
during any Annual Period that begins on the First Effective Date and ends on the
third anniversary of the IPO Date, each Non-Employee Member shall be permitted
to Exchange a number of vested Class B Units in an amount up to fifteen percent
(15%) of the aggregate number of vested and unvested Class B Units held by such
Non-Employee Member as of the first day of such Annual Period in which the
applicable Exchange occurs. Following the third anniversary of the date hereof,
each Non-Employee Member shall be permitted to Exchange any or all of the vested
Class B Units held by such Non-Employee Member on an applicable Exchange Date.
               (c) Exceptions. Notwithstanding Section 2.2(a) and (b),
(i) following the First Effective Date, the Managing Member may permit any
Class B Member to exchange vested Class B units in amounts exceeding those
described in Section 2.2(a) and (b), which permission may be withheld, delayed,
or granted on such terms and conditions as the Managing Member may determine in
its sole discretion and (ii) in the event that the amount of income taxes
payable by a member of an Employee Member Group due to the grant or vesting of
Class B Units, the exercise of options to acquire Class B Units and/or the
Exchange of Class B Units for Class A Shares (whether or not such member is or
was an employee of the Company Group at the time that such tax payment
obligation arises) exceeds the net proceeds such member would receive upon the
sale of the Class A Shares issued to such member in exchange for vested Class B
Units pursuant to this Section 2.2(a), as reasonably determined by the Managing
Member based upon such reasonable simplifying assumptions as the Managing Member
may make, such member shall instead be entitled to Exchange for Class A Shares
the number of vested Class B Units such that the net proceeds from the sale of
such Class A Shares would enable such member to satisfy such tax obligations, as
reasonably determined by the Managing Member.
               (d) Restrictions on Class A Shares. Each Class B Member hereby
acknowledges and agrees that (i) neither the Company nor the Managing Member
shall have any obligation to deliver Class A Shares that have been registered
under the Securities Act, and (ii) the Company reserves the right on any
Exchange Date to provide registered Class A Shares, unregistered Class A Shares
or any combination of thereof, as it may determine in its sole

 



--------------------------------------------------------------------------------



 



discretion. The Managing Member and the Company reserve the right to cause
certificates evidencing such Class A Shares to be imprinted with legends as to
restrictions on transfer that it may deem necessary or appropriate, including
legends as to applicable U.S. federal or state securities laws or other legal or
contractual restrictions and may require any Class B Member to which Class A
Shares are to be distributed to agree in writing (i) that such Class A Shares
will not be transferred except in compliance with such restrictions and (b) to
such other matters as the Managing Member may deem reasonably necessary or
appropriate in light of applicable law and existing agreements.
               (e) Unvested Class B Units. For the avoidance of doubt, a Class B
Member may not Exchange any unvested Class B Units at any time.
          2.03. Exchange Request. Upon receiving the Exchange Notice or as
permitted by the Managing Member pursuant to Section 2.1(c), a Class B Member
may submit a request to effect an Exchange by delivering to the Company, not
less than fourteen (14) calendar days prior to an Exchange Date (or such lesser
number of days as the Managing Member may permit in its sole discretion), a
written notice (the “Exchange Request”). An Exchange Request shall set forth the
number of Class B Units such Class B Member elects to exchange for Class A
Shares at the Closing on such Exchange Date. The Class B Member shall represent
to each of the Company and the Managing Member that such Class B Member owns the
Class B Units to be delivered at such Closing pursuant to Section 2.6, free and
clear of all Liens, except as set forth therein, and, if there are any Liens
identified in the Exchange Request, such Class B Member shall covenant that such
Class B Member will deliver at the applicable Closing evidence reasonably
satisfactory to the Company and the Managing Member, that all such Liens have
been released. An Exchange Request is not revocable or modifiable, except with
the written consent of the Managing Member and the Class B Member that submitted
the request.
          2.04. Closing Date.
               (a) If an Exchange Request has been timely delivered pursuant to
Section 2.3, then, on the next Exchange Date (as may be extended pursuant to
this Section 2.4, the “Closing Date”), the parties shall effect the closing (the
“Closing”) of the transactions contemplated by this Article II at the offices of
Pzena Inc. at 120 West 45th Street, 20th Floor, New York, New York 10036, or at
such other time, at such other place, and in such other manner, as the
applicable parties to such Exchange shall agree in writing; provided, however,
that, except as may be determined otherwise by the Company in its sole
discretion, if an applicable Exchange Date falls on a day during which
directors, officers or other employees of Pzena Inc. or any of its affiliates
are prohibited by the trading policies of Pzena Inc. from disposing of equity
securities of Pzena Inc., then with respect to all requested Exchanges, the
Closing Date shall instead be deemed to be the first Business Day after such
Exchange Date that such officers and directors are allowed to dispose of equity
securities of Pzena Inc. pursuant to the trading policies of Pzena Inc.

 



--------------------------------------------------------------------------------



 



               (b) No Exchange shall be permitted (and, if attempted, shall be
void ab initio) if, in the good faith determination of the Managing Member, such
an Exchange would pose a material risk that the Company would be a “publicly
traded partnership” as defined in Section 7704 of the Code.
          2.05. Closing Conditions.
               (a) The obligations of any of the parties to consummate an
Exchange pursuant to this Article II shall be subject to the conditions that
there shall be no injunction, restraining order or decree of any nature of any
Governmental or Regulatory Authority that is then in effect that restrains or
prohibits the Exchange of Class B Units or the transfer of Class B Shares for
redemption.
               (b) The obligations of the Company and the Managing Member to
consummate an Exchange pursuant to this Article II with respect to a Class B
Member Exchanging Class B Units at such Closing shall be subject to the
following conditions:
               (1) Such Class B Member shall have taken all actions reasonably
requested by Pzena Inc. to permit the automatic redemption, immediately
following the Closing, of a number of Class B Shares equal to the number of
Class B Units being Exchanged by such Class B Member at such Closing (including
delivery to the Company of certificates evidencing such number of Class B Shares
and confirmation that any Liens on such Class B Shares shall have been
released); and
               (2) If such Class B Member is not a party to the Registration
Rights Agreement, such Class B Member shall have executed and delivered a
counterpart signature page of the Registration Rights Agreement.
               (c) The obligations of each Class B Member exchanging Class B
Units at such Closing shall be subject to the following conditions:
               (1) Pzena Inc. shall have taken all actions reasonably required
to permit the automatic redemption, immediately following the Closing, of a
number of Class B Shares held by such Class B Member equal to the number of
Class B Units being Exchanged by such Class B Member at such Closing; and
               (2) If such Class B Member is not a party to the Registration
Rights Agreement, Pzena Inc. shall have executed and delivered a copy of the
Registration Rights Agreement.

 



--------------------------------------------------------------------------------



 



          2.06. Closing Deliveries. At each Closing, the Company, the Managing
Member and each Class B Member that has submitted an Exchange Request in respect
of such Closing shall deliver the following:
               (a) each such Class B Member shall deliver an instrument of
transfer, substantially in the form of Annex A hereto or otherwise in form
reasonably satisfactory to the Managing Member, sufficient (i) to transfer to
the Company the number of vested Class B Units set forth in the Exchange Request
of such Class B Member and (ii) in the case of an Employee Member, to affirm
that such Class B Member agrees to comply with the covenants contained in
Section 5.07 and 5.08 of the Agreement as may be applicable to such Employee
Member at that time;
               (b) if applicable, each such Class B Member shall deliver
evidence reasonably satisfactory to the Company and the Managing Member, that
all Liens on such Class B Member’s Class B Units delivered pursuant to this
Section 2.6 have been released;
               (c) the Managing Member shall deliver to the Company a
certificate issued in the name of each such Class B Member representing an
amount of Class A Shares equal to the number of Class B Units such Class B
Member elected to Exchange; and
               (d) the Company shall deliver to each such Class B Member a
certificate representing an amount of Class A Shares equal to the number of such
Class B Units such Class B Member elected to Exchange.
          2.07. Expenses. Each party hereto shall bear such party’s own expenses
in connection with the consummation of any of the transactions contemplated
hereby, whether or not any such transaction is ultimately consummated.
          2.08. Termination of Class B Membership; Cancellation of Class B
Units; Issuance of Class A Units. Upon consummation of each Closing contemplated
by this Article II, each Class B Unit transferred to the Company at such Closing
shall be cancelled, the Company shall issue one Class A Unit to the Managing
Member in respect of each such Class B Unit that was transferred and
surrendered, and the Managing Member shall modify the Register of Members to
reflect such cancellation and issuance. In the event that, as a result of an
Exchange a Class B Member shall cease to hold any vested or unvested Class B
Units, such Class B Member shall cease to be a “member” of the Company for any
purpose under the Agreement or the Act.
          2.09. Tax Treatment. As required by the Code and the Regulations:
(i) the parties shall report an Exchange consummated hereunder as a taxable sale
of Class B Units by a Class B Member to the Company (in conjunction with an
associated cancellation of Class B Shares) and (ii) no party shall take a
contrary position on any income tax return, amendment thereof or communication
with a taxing authority.

 



--------------------------------------------------------------------------------



 



          2.10. Amendments. This Exhibit B may not be amended except as set
forth in Section 11.01 of the Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX A
INSTRUMENT OF TRANSFER
This INSTRUMENT OF TRANSFER (this “Instrument”) is made as of the Applicable
Date by the undersigned (the “Transferor”). Capitalized terms used but not
otherwise defined herein shall have the meanings set forth on the signature page
to this Instrument and, if not defined therein, in the Amended and Restated
Operating Agreement (as amended or modified, the “Operating Agreement”) of the
Pzena Investment Management, LLC, a Delaware limited liability company (the
“Company”).
W I T N E S S E T H
WHEREAS, Transferor is the owner of the Applicable Number of vested Class B
Units (the “Transferred Units”) and a party to the Operating Agreement; WHEREAS,
Transferor has submitted to the Company an Exchange Request, dated as of the
Exchange Request Date, electing to exchange (the “Exchange”) the Transferred
Units for an equal number of Class A Shares of Pzena Inc. (the “Exchange
Shares”); and WHEREAS, in connection with the Exchange, Transferor desires to
transfer to the Company all of Transferor’s right, title and interest in, to and
under the Transferred Units. NOW, THEREFORE, in consideration of the promises
and mutual covenants set forth herein and in the Operating Agreement and for
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledges, Transferor hereby agrees as follows:
1. Transfer. Transferor hereby transfers, assigns and delivers to the Company,
free and clear of all Liens, all of Transferor’s right, title and interest in,
to and under the Transferred Units.
2. Representations and Warranties. Transferor hereby represents and warrants to
the Company as follows:
     (a) Transferred Units. Immediately prior to giving effect to the transfer
contemplated by this Instrument, Transferor owns, beneficially and of record,
the Transferred Units free and clear of any Liens.
     (b) Authority of Transferor. If Transferor is not a natural person,
Transferor is duly formed or organized, validly existing and in good standing
under the laws of the jurisdiction in which Transferor was formed or organized.
Transferor has full right, authority, power and legal capacity to enter into
this Instrument and each agreement, document and instrument to be executed and
delivered by Transferor pursuant to, or as contemplated by, this Instrument and
to carry out the transactions contemplated hereby and thereby. This Instrument
and each agreement, document and instrument executed and delivered by Transferor
pursuant to, or as contemplated by, this Instrument constitutes, or when
executed and delivered will constitute, the legal, valid and binding obligations
of Transferor enforceable in accordance with their respective terms. The
execution, delivery and performance by Transferor of this Instrument and each
such other agreement, document and instrument:

 



--------------------------------------------------------------------------------



 



  (i)   does not and will not violate any laws applicable to Transferor, or
require Transferor to obtain any approval, consent or waiver of, or make any
filing with, any person or entity (governmental or otherwise) that has not been
obtained or made;     (ii)   does not and will not result in a breach of,
constitute a default under, accelerate any obligation under, or give rise to a
right of termination of, any agreement, contract, instrument, lien, security
interest, lease, permit, authorization, order, writ, judgment, injunction,
decree, determination or arbitration award to which Transferor is a party or by
which the property of Transferor is bound or affected, or result in the creation
or imposition of any Lien on any of the assets of Transferor; and     (iii)   in
the event that Transferor is not a natural person, does not and will not violate
any provision of any organization document of Transferor.

     (c) Accredited Investor. Transferor has either (1) completed and delivered
to the Company a questionnaire in the form of schedule 1 attached hereto in
respect of Transferor’s qualification as an “accredited investor,” as such term
is defined in Rule 501 of Regulation D promulgated under the Securities Act, and
the representations and warranties made by Transferor to the Company in such
questionnaire are true, complete and accurate or (2) provided to the Company
such representations, warranties and undertakings as the Company shall
reasonably required to ensure that the Exchange does not violate the Securities
Act and/or other applicable securities laws.
     (d) Investment Purpose. The Exchange Shares to be acquired by Transferor
upon the consummation of the Exchange are being acquired by Transferor for
investment for Transferor’s own account, not as a nominee or agent, and not with
a view towards the public sale or distribution thereof, except pursuant to a
sale or sales that are registered under the Securities Act or exempt from such
registration. Transferor (other than a natural person) either (1) was not formed
for the purpose of investing in Pzena Inc. or (2) has provided to the Company
and Pzena Inc. such representations, warranties and undertakings as the Company
and/or Pzena Inc. shall reasonably require to ensure that the Exchange does not
violate the Securities Act and/or other applicable securities laws. Transferor
acknowledges that holders of the Exchange Shares must bear the economic risk of
an investment in the Exchange Shares so acquired for an indefinite period of
time because, among other reasons, such Exchange Shares have not been registered
under the Securities Act and, therefore, such Exchange Shares cannot be sold
unless subsequently registered under the Securities Act or an exemption from
such registration is available. Transferor also acknowledges that transfers of
the Exchange Shares so acquired are further restricted by applicable United
States federal and state and foreign securities laws.
     (e) Access to Information. Transferor understands the risks of, and other
considerations relating to, the acquisition and ownership of the Exchange
Shares. Transferor has

 



--------------------------------------------------------------------------------



 



been provided an opportunity to ask questions of, and has received answers
satisfactory to Transferor from, Pzena Inc. and its representatives regarding
the Exchange Shares, and has obtained any and all additional information from
Pzena Inc. and its representatives that Transferor deems necessary regarding the
Exchange Shares.
     (f) Evaluation of and Ability to Bear Risks. Transferor has such knowledge
and experience in financial affairs that Transferor is capable of evaluating the
merits and risks of, and other considerations relating to, the ownership of the
Exchange Shares, and has not relied in connection with the acquisition of the
Exchange Shares upon any representations, warranties or agreements other than
those set forth in this Instrument. Transferor ‘s financial situation is such
that Transferor can afford to bear the economic risk of holding the Exchange
Shares for an indefinite period of time, and Transferor can afford to suffer the
complete loss of its investment in the Exchange Shares.
     (g) Registration Rights Agreement. Transferor has executed and delivered to
Pzena Inc. a countersigned signature page to the Registration Rights Agreement
and understands that the Exchange Shares will be subject to the provisions of
the Registration Rights Agreement, which provides certain restrictions on the
transferability of such Exchange Shares.
3. Employee Member Acknowledgement. In the event Transferor is an Employee
Member, Transferor hereby acknowledges that he or she is receiving a significant
economic benefit by Exchanging the otherwise illiquid Transferred Units into the
Exchange Shares and therefore reaffirms his or her obligation to comply with the
restive covenants contained in Sections 5.07 and 5.08 of the Operating Agreement
as may be applicable to such Employee Member on and following the date hereof.
4. Further Assurance. Transferor hereby agrees to execute and deliver such
further agreements and instruments and take such other actions as may be
necessary to make effective the transfer contemplated by this Instrument.
5. Successors and Assigns. This Instrument shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.
6. Governing Law. This Instrument shall be governed by and construed and
enforced in accordance with the law of the State of Delaware, without regard to
principles of conflict of laws.
7. Descriptive Headings. The descriptive headings in this Instrument are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provision of this Instrument.

 



--------------------------------------------------------------------------------



 



8. Counterparts. This Instrument may be executed in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.
9. Entire Agreement. This Instrument and any other schedules, certificates,
lists and documents referred to herein, and any documents executed by any of the
parties simultaneously herewith or pursuant thereto, constitutes the entire
agreement of the parties hereto, except as expressly provided herein, and
supersedes all prior agreements and understandings, discussions, negotiations
and communications, written and oral, among the parties with respect to the
subject matter hereof.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, intending to be legally bound hereby, Transferor has
executed this Instrument as of the Applicable Date.

         
 
  TRANSFEROR:    
 
       
 
 
 
Name:    

Acknowledged and accepted
as of the Applicable Date by:
PZENA INVESTMENT MANAGEMENT, LLC

     
 
Name:
   
Title:
   

Certain Defined Terms

         
Applicable Date:
       
 
 
 
   
 
       
Transferor:
       
 
 
 
   
 
       
Applicable Number:
       
 
 
 
   
 
       
Exchange Request Date:
       
 
 
 
   

[Signature Page to Instrument of Transfer]

 



--------------------------------------------------------------------------------



 



Schedule 1
          Transferor represents and warrants to the Company that Transferor is
an “accredited investor” within the meaning of Regulation D promulgated under
the Securities Act and has answered “Yes” to the applicable statements below
pursuant to which Transferor so qualify.

     
          Yes
  If Transferor is a natural person, Transferor’s own net worth, taken together
with the net worth of Transferor’s spouse, exceeds $1,000,000. “Net worth” for
this purpose means total assets (including residence, personal property and
other assets) in excess of total liabilities.
 
   
          Yes
  If Transferor is a natural person, Transferor had an individual gross income
in excess of $200,000 (or joint income with Transferor’s spouse in excess of
$300,000) in each of the two previous years and reasonably expects a gross
individual income in excess of $200,000 (or joint income with Transferor’s
spouse in excess of $300,000) this year.
 
   
          Yes
  If Transferor is an entity, Transferor has total assets in excess of
$5,000,000, AND was not formed for the specific purpose of acquiring the
securities offered, AND is any of the following:

  •   a corporation,     •   a partnership,     •   a limited liability company,
    •   a Massachusetts or similar business trust, or     •   an organization
described in Section 501(c)(3) of the Internal Revenue Code

     
          Yes
  If Transferor is an entity, all of Transferor’s equity owners are “accredited
investors” within the meaning of Regulation D (taking into account the need to
look through certain entities under applicable law).

[Signature Page to Instrument of Transfer]



 



--------------------------------------------------------------------------------



 



Exhibit C
Registration Rights Agreement

 